--------------------------------------------------------------------------------

EXECUTION COPY


LEASE AGREEMENT


BETWEEN




TKC XCIX, LLC,
A NORTH CAROLINA LIMITED LIABILITY COMPANY,
AS LANDLORD,
 
AND
 
BIG DOG HOLDINGS, INC.,
DELAWARE CORPORATION
AS TENANT




DATED___________, 2006


--------------------------------------------------------------------------------



LEASE AGREEMENT


THIS LEASE AGREEMENT (this “Lease”) is made as of the ____ day of ___________,
2006 by and between TKC XCIX, LLC, a North Carolina limited liability company
(“Landlord”), and BIG DOG HOLDINGS, INC., a Delaware corporation (“Tenant”).


RECITALS:


A.   Landlord anticipates becoming the owner of those parcels of property
located on Lincoln County Parkway in the Lincoln County Industrial Park, Lincoln
County, North Carolina and described on Exhibit A attached hereto (the
“Property”) and containing approximately 34 acres.


B.    In consideration of the agreement of Landlord to construct certain
improvements on the Property and the other covenants and conditions set forth in
this Lease, Tenant has agreed to lease the Property, and all the improvements
thereon, from Landlord on the terms and conditions set forth in this Lease.


AGREEMENT:


NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained in this Lease and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Landlord and Tenant hereby
covenant and agree as follows:


I.


SECTION 1.1  BASIC LEASE TERMS. The terms set out and defined in this Section,
whenever used in this Lease with the first letter of each word capitalized,
shall have only the meanings set forth in this Section, unless such meanings are
expressly modified, limited or expanded elsewhere in this Lease.


1.1.1   Additional Rental” shall mean all sums payable by Tenant pursuant to
this Lease, except Annual Basic Rental.


1.1.2   “Annual Basic Rental” shall, for each of Rental Years one through five,
be an amount equal to $751,500.00 (payable in each monthly installments of
$62,625.00) and for each of Rental Years six through ten, the Annual Basic
Rental shall be an amount equal to $838,472.00 (payable in equal monthly
installments of $69,872.66). On the first day of each Option Term and on the
five year annual anniversary of the first day of each Option Term, the Annual
Basic Rental shall increase by 10% over the amount of Annual Basic Rental for
the immediately preceding Rental Year. Annual Basic Rental shall be subject to
adjustment as set forth in Section 7.1(c).

1

--------------------------------------------------------------------------------



1.1.3   “Construction Force Majeure” shall mean any delay due to a cause not
within the reasonable control of Landlord, including, without limitation, labor
strikes or shortages, acts of God, unusually severe and abnormal weather
conditions, abnormal material shortages that could not be foreseen or avoided or
governmental action which interferes with construction. With respect to
“unusually severe and abnormal weather conditions”, if adverse weather
conditions are the basis for a claim for additional time, such claim shall be
documented by data substantiating that weather conditions were abnormal for the
period of time, could not have been reasonably anticipated and had an adverse
effect on the scheduled construction. Landlord and Tenant acknowledge and agree
that both parties anticipate weather delays of 24 calendar days during the
Project's course of construction based on the historical seasonal average of
weather delays for the Project area. Landlord has taken this into account in
determining the Turnover Date. To the extent adverse weather delays exceed 24
calendar days during the Project's course of construction due to unusual weather
delays, Tenant shall give Landlord credit for each day of additional delay, and
the Turnover Date shall be adjusted accordingly. Landlord shall only be afforded
time credit for additional delays resulting from “unusually several and abnormal
weather conditions” if (i) such conditions cause a delay in the Landlord’s Work
on the critical path (as opposed to any other Landlord’s Work) in a manner that
such Work on the critical path may not be reasonably performed as a direct
result of the adverse weather conditions, and (ii) Landlord notifies Tenant in
writing within ten (10) days of the alleged weather delay.


1.1.4   “Construction Plans” shall have the meaning set forth in Section 7.1(a).


1.1.5   “Default Rate” shall be an annual rate of the Prime Rate plus two
percent (2%).


1.1.6   “Event of Default” shall have the meaning set forth in Section 15.1.


1.1.7   “Force Majeure” shall mean any event the occurrence of which prevents or
delays the performance by Landlord or Tenant of any obligation imposed upon it
hereunder (other than the payment of money) and the prevention or cessation of
which event is beyond the reasonable control of the obligor.


1.1.8   “GAAP” shall mean Generally Accepted Accounting Principles.


1.1.9   “General Contractor” or “Contractor” shall mean Choate Constructors Inc.


1.1.10  “Hazardous Substances” shall have the meaning set forth in Section
19.16.


1.1.11  “Improvements” shall mean the improvements to be constructed pursuant to
the Scope of Landlord’s Work, the proposed location of which is shown on the
Site Plan.


1.1.12  “Initial Termination Date” shall mean midnight on the date that is ten
(10) years following the Rent Commencement Date, subject to extension as set
forth in Section 3.3.


1.1.13  “Landlord’s Work” shall have the meaning attributed to it in Section
7.1(a).


1.1.14  “Lease Termination Date” shall mean the earlier to occur of (i) midnight
on the Initial Termination Date, or the expiration date of the last Option Term
exercised by Tenant pursuant to Section 3.3 hereof and (ii) the date that this
Lease is terminated pursuant to the express terms hereof.

2

--------------------------------------------------------------------------------



1.1.15  “Mortgage” shall have the meaning set forth in Section 16.1.


1.1.16  “Mortgagee” shall have the meaning set forth in Section 16.1.


1.1.17  “Option Term” shall mean any of Option Term One or Option Term Two, as
applicable.


1.1.18  “Option Term One” shall mean a period of ten (10) years, commencing on
the Initial Termination Date and expiring at midnight on the date preceding the
ten (10) year annual anniversary of the Initial Termination Date, all as
described in and as contemplated by Section 3.3.


1.1.19  “Option Term Two” shall mean a period of ten (10) years, commencing on
the expiration of Option Term One and expiring at midnight on the date preceding
the ten (10) year annual anniversary of the commencement date of Option Term
One, all as described and as contemplated by Section 3.3.


1.1.20  “Permitted Encumbrances” shall mean the encumbrances to Landlord’s title
to the Property as set forth on Exhibit D hereto, together with all utility
easements recorded after the date of this Lease which do not materially
interfere with Tenant’s use of the Property or impose a material obligation on
Tenant.


1.1.21  “Permitted Use” shall mean the use of the Premises for general office
uses and for warehouse uses and in no event for any use prohibited by the
Permitted Encumbrances or by applicable law, including applicable zoning laws.


1.1.22  “Premises” shall mean the Property and the Improvements.


1.1.23  “Prime Rate” shall mean the rate of interest per annum adopted from time
to time by Wachovia Bank (or its successor) as its prime rate.


1.1.24  “Property” shall have the meaning set forth in the Recitals.


1.1.25  “Punchlist” shall mean that list of construction items remaining to be
repaired, corrected or completed which are of a minor nature (such as touch-up
paint, or repair of door-knobs), so that Tenant could occupy the Premises and
conduct its business therefrom without any material interference, within
forty-five (45) days after the Turnover Date.


1.1.26  “Rent Commencement Date” shall mean the date thirty (30) days following
the Turnover Date. The Rent Commencement Date shall be subject to adjustment in
accordance with the provisions set forth in Section 3.1(b).


1.1.27  “Rental” shall mean the Annual Basic Rental plus all Additional Rental
hereunder.

3

--------------------------------------------------------------------------------



1.1.28  “Rental Year” shall mean a period of one (1) year, with the first Rental
Year commencing on the Rent Commencement Date and expiring on the day preceding
the first anniversary of the Rent Commencement Date and each subsequent Rental
Year commencing upon the expiration of the prior Rental Year and continuing
until the next subsequent anniversary of the Rent Commencement Date.


1.1.29  “Scheduled Turnover Date” shall have the meaning set forth in Section
3.1(b).


1.1.30  “Scope of Landlord’s Work” shall mean the scope of the Landlord’s Work
attached hereto as Exhibit B.


1.1.31  “Site Plan” shall mean the site plan of the Property attached hereto as
Exhibit E which shows the proposed location of the Improvements.


1.1.32  “Taxes” shall have the meaning set forth in Section 6.1.


1.1.33  “Tenant Changes” shall mean, collectively, all changes in or
modifications to the Scope of Landlord’s Work either requested by Tenant or
necessitated because of unanticipated changes in applicable laws, rules and
regulations as of the date of this Lease, including, but not limited to,
unanticipated changes in zoning laws, building codes and city ordinances as of
the date of this Lease. Tenant Changes shall not include changes (i) to the
Construction Plans or the Scope of Landlord’s Work in the nature of
clarification or (ii) which do not change the Scope of Landlord’s Work and will
not cause an increase in the cost or the time necessary to complete the
Landlord’s Work.


1.1.34  “Tenant Delays” means (i) any delay in the performance of the Landlord’s
Work caused by Tenant Changes, (ii) the delay beyond the time periods provided
to Tenant in making elections, approvals or choices required to be made
hereunder, and (iii) any delay in completion of the Landlord’s Work’s caused by
Tenant.


1.1.35  “Tenant Fixtures” shall have the meaning set forth in Section 7.4.


1.1.36  “Tenant Notice Address” shall mean:


Big Dog Holdings, Inc.
121 Gray Avenue
Santa Barbara, California 93101
Attention: Roberta Morris, CFO
(800) 636-9888


with a copy of any notice of default to Tenant’s attorney:


Buchalter Nemer
1000 Wilshire Boulevard, Suite 1500
Los Angeles, California 90017
Attention: Nadav Ravid, Esq.
(213) 891-5087

4

--------------------------------------------------------------------------------




1.1.37  “Term” shall mean the period of time during this Lease between the date
hereof and the Lease Termination Date.


1.1.38  “Turnover Date” shall mean the date on which (i) Landlord shall have
substantially completed Landlord’s Work in substantial accordance with the Scope
of Landlord’s Work and the Construction Plans, subject to the Punchlist and (ii)
exclusive and vacant possession of the Improvements is delivered to Tenant
(subject to the presence of Landlord’s contractors and subcontractors completing
the Punchlist).


SECTION 1.2  TERMS GENERALLY. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP. The definitions in Section
1.1 shall apply equally to both the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. All references to Articles,
Sections and Exhibits shall be deemed references to Articles and Sections of,
and Exhibits to, this Lease unless the context shall otherwise require.


SECTION 1.3  ATTACHMENTS. All of the attachments to this Lease and all drawings
and documents referenced in the Lease, or in the exhibits or schedules to the
Lease, shall be deemed to be a part hereof for all purposes.


II.


SECTION 2.1  AGREEMENT. This Lease shall be effective on the date hereof as a
valid and binding agreement between Landlord and Tenant.


SECTION 2.2  DEMISE. Landlord hereby leases, rents and demises to Tenant, and
Tenant hereby leases, rents, demises and accepts from Landlord, the Premises on
the terms and conditions contained herein.


III.


SECTION 3.1  INITIAL TERM; SCHEDULE FOR COMPLETION OF LANDLORD’S WORK;
LIQUIDATED DAMAGES.


(a)   The Term of the Lease shall commence on the date hereof and shall
terminate on the Lease Termination Date, without the necessity of any notice
from either Landlord or Tenant; provided, however, Landlord shall provide Tenant
with thirty (30) days prior notice of the date Landlord anticipates completing
Landlord’s Work to the Premises.


(b)   Subject only to delays caused by (i) Construction Force Majeure and (ii)
Tenant Delays, Landlord shall cause the Turnover Date to occur on or before
October 15, 2006 (the “Scheduled Turnover Date”). If the Turnover Date occurs
after the Scheduled Turnover Date solely because of Tenant Delays, then the Rent
Commencement Date shall commence on the date it would have occurred but for the
Tenant Delays.

5

--------------------------------------------------------------------------------



(c)   LIQUIDATED DAMAGES. IF LANDLORD FAILS TO COMPLETE LANDLORD’S WORK BY THE
SCHEDULED TURNOVER DATE (SUBJECT TO EXTENSION FOR CONSTRUCTION FORCE MAJEURE),
LANDLORD SHALL PAY TO TENANT, AS LIQUIDATED DAMAGES, THE LIQUIDATED AMOUNT
(HEREINAFTER DEFINED). IT IS HEREBY AGREED THAT THE LIQUIDATED AMOUNT
CONSTITUTES LIQUIDATED DAMAGES TO WHICH TENANT IS ENTITLED HEREUNDER AND IS A
REASONABLE FORECAST OF JUST COMPENSATION FOR THE HARM THAT WOULD BE CAUSED BY
LANDLORD'S FAILURE TO COMPLETE LANDLORD’S WORK BY THE SCHEDULED TURNOVER DATE.
IT IS AGREED THAT THE HARM THAT WOULD BE CAUSED BY SUCH FAILURE, WHICH INCLUDES,
WITHOUT LIMITATION, LOAN CARRYING COSTS, LOSS OF EXPECTED USE OF THE PROJECT
AREAS, PROVISION OF ALTERNATE STORAGE FACILITIES AND RESCHEDULING OF MOVING AND
OCCUPANCY DATES, IS ONE THAT IS INCAPABLE OR VERY DIFFICULT OF ACTUAL
ESTIMATION.


The “Liquidated Amount” is an amount equal to the sum of (x) $2,000 multiplied
by the number of days between the Scheduled Turnover Date and the actual
Turnover Date, plus (y) $2,000 multiplied by the number of days (if any) between
the date ninety (90) days after the Scheduled Turnover Date and the actual
Turnover Date. Notwithstanding anything to the contrary contained in this Lease,
in no event shall Tenant be entitled to the Liquidated Amount attributable to
delays caused by Tenant Delay, or Construction Force Majeure. Tenant shall be
entitled to deduct such credit, if any, against the first and (to the extent
necessary) subsequent installments of Annual Basic Rental due pursuant to the
terms of this Lease but in no event shall Tenant be entitled to deduct more than
25% of any installment of Rental due hereunder; provided, however, if Tenant
exercises its right to terminate the Lease as provided below, then Landlord
shall pay Tenant the Liquidated Amount in full within thirty (30) days following
such termination. If the actual Turnover Date has not occurred by the date one
hundred twenty (120) days after the Scheduled Turnover Date (as extended by
Construction Force Majeure or Tenant Delay), then Tenant, in addition to its
right to the Liquidated Amount, shall be entitled to terminate this Lease and
upon any such termination, neither party shall have any further liability or
obligation to the other party (other than Landlord’s obligation to pay the
Liquidated Amount as provided above).


(d)   Except as expressly set forth in this Section 3.1, Tenant acknowledges and
agrees that Landlord shall have no liability with respect to the failure to
complete Landlord’s Work within a particular time period and Tenant, to the
maximum extent permitted by applicable law, hereby WAIVES, DISCHARGES, AND
RELEASES Landlord from any and all liability related to the failure of Landlord
to complete the Landlord’s Work within a particular time period, whether arising
in tort, contract or otherwise and Tenant acknowledges and agrees that the
foregoing waiver is a material part of the consideration for Landlord agreeing
to the transactions contemplated by this Lease. Tenant agrees that its rights
under this Section 3.1 to receive the Liquidated Amount and to terminate the
Lease under the circumstances set forth in this Section 3.1 are the sole and
exclusive remedies available to Tenant with respect to the failure of Landlord
to complete the Landlord’s Work within a particular time period or at all.

6

--------------------------------------------------------------------------------





           
Tenant’s Initials
 
Landlord’s Initials



SECTION 3.2   HOLDING OVER. (a) If Tenant shall be in possession of the Premises
after the Lease Termination Date, in the absence of any additional agreement
extending the Term hereof, the tenancy under this Lease shall become a lease
from month to month, terminable by either party upon thirty (30) days prior
written notice. Such tenancy shall be subject to all other conditions,
provisions and obligations of this Lease, except that the Annual Basic Rental
shall be 125% of the amount paid during the previous Rental Year or the Rental
Year during which the Lease Termination Date occurred, as applicable.


(b)   Notwithstanding the terms of Section 3.2(a) above, Tenant hereby agrees
that if it fails to surrender the Premises on or before the date ninety (90)
days after the Lease Termination Date, Tenant will be liable for any and all
actual damages which Landlord shall suffer proximately by reason thereof, and
Tenant will indemnify and hold Landlord harmless against any and all claims and
demands made by any succeeding tenants or other parties against Landlord
resulting from any delay by Landlord in delivering possession of the Premises to
a tenant or other party proximately caused by Tenant’s holding over beyond the
date ninety (90) days after the Lease Termination Date.


SECTION 3.3  EXTENSION OF TERM. Tenant may extend the Term of this Lease (as to
all but not a part of the Premises) beyond the Initial Termination Date for
Option Term One by giving written notice to Landlord of such extension not less
than twelve (12) months prior to the Initial Termination Date. Tenant may extend
this Lease for Option Term Two by giving written notice to Landlord of such
extension not less than twelve (12) months prior to the expiration of Option
Term One; provided, however, that Tenant may only extend the Term for Option
Term Two if Tenant exercised its rights to extend the Term for Option Term One.
Upon delivery to Landlord of Tenant’s notice to extend this Lease, the stated
expiration date of this Lease shall thereupon be changed to the last day of the
applicable Option Term. In the event Tenant timely exercises its option to
extend this Lease for an Option Term, then this Lease shall remain in full force
and effect during the applicable Option Term and shall govern the rights and
responsibilities of the parties hereto during such Option Term. The terms of the
lease of the Premises during any Option Term shall be as set forth herein and
the Annual Basic Rental payable for any Option Term shall be the amount set
forth herein for such Option Term. Notwithstanding anything contained herein to
the contrary, Tenant shall only have the right to extend the Term for any Option
Term if at the time of such election no Event of Default exists for which Tenant
has received written notice from Landlord.


IV.


SECTION 4.1  USE. The Premises shall be used for Permitted Uses and for no other
purpose or use, without Landlord’s consent, which consent shall not be
unreasonably withheld, conditioned, or delayed.

7

--------------------------------------------------------------------------------



SECTION 4.2   CESSATION OF TENANT OPERATIONS. Subject to Section 4.1, Tenant
shall have no obligation to operate its or any business from the Premises and
shall have the right at any time and from time to time to cease operating its or
any business at the Premises; provided, however, that during the time that
Tenant, or its permitted subtenants or assigns, is not conducting its or their
operations at the Premises, Tenant agrees, at its sole cost and expense, to (i)
add such additional security at the Premises as is reasonably required by
Landlord to insure the safety of the Premises and to prevent vandalism, mischief
and general mayhem and (ii) inform all applicable insurance carriers providing
insurance covering the Premises of Tenant’s discontinued use and pay the
increased cost of any such insurance caused by such vacancy. Tenant acknowledges
and agrees that its right to cease operating its business at the Premises shall
in no way discharge Tenant from its obligations hereunder, including its
obligation to pay Rental and its maintenance obligations set forth in Article
IX.


V.


SECTION 5.1   RENT COMMENCEMENT DATE. Within thirty (30) days of the Turnover
Date and if requested by Landlord or Tenant, Landlord and Tenant each hereby
agrees to execute an amendment to this Lease setting forth the actual date on
which the Turnover Date and the Rent Commencement Date occurs.


SECTION 5.2   RENTALS PAYABLE.


(a)   Tenant covenants and agrees to pay to Landlord as Rental for the Premises,
the following:


(i)   The Annual Basic Rental specified in Section 1.1.2 for the applicable
Rental Year, commencing on the Rent Commencement Date; plus


(ii)   all Additional Rental due from time to time hereunder.


(b)   Tenant hereby covenants and agrees with Landlord that the obligation to
pay the Rental described herein is an independent covenant and shall be due and
payable by Tenant to Landlord notwithstanding any default by Landlord of its
obligations hereunder.


SECTION 5.3   ANNUAL BASIC RENTAL. Annual Basic Rental shall be payable without
prior demand in equal monthly installments in advance commencing on the Rent
Commencement Date and thereafter on the first day of each full calendar month
during the Term of this Lease. If the Rent Commencement Date or the Lease
Termination Date occurs on a date other than on the first or the last day of a
calendar month, as applicable, then the first and last monthly installment of
Annual Basic Rental shall be prorated for such fractional calendar month based
upon the actual number of days in such month.

8

--------------------------------------------------------------------------------



SECTION 5.4   PAYMENT OF RENTAL. Tenant shall pay all Rental when due and
payable, without any offset, counterclaim, deduction or prior demand therefor
whatsoever, except as expressly provided for in this Lease. All Rental and other
sums due hereunder shall be paid in U.S. currency. If Tenant shall fail to pay
any Rental on or before the later of (i) the date such payment is due or (ii)
five (5) days after Landlord has provided Tenant with written notice of its
failure to timely pay rent (provided that Landlord shall not be obligated to
provide more than two (2) such notices in any calendar year), then Tenant shall
be obligated to pay a late payment charge (a “Late Fee”) equal to the greater of
(i) $1,000 or (ii) five percent (5%) of such Rental payment that is past due.
 In addition, any Rental which is not paid by the date that is ten (10) days
after the date such payment is due shall bear interest at the Default Rate from
the first day due until paid. Any Additional Rental which shall become due shall
be payable, unless otherwise expressly provided herein, shall be paid with the
next monthly installment of Annual Basic Rental. Rental and statements required
of Tenant shall be paid and delivered to Landlord at its notice address set out
in Section 17.1 or at such other place as Landlord may, from time to time,
designate in a notice to Tenant. No such change of the place of payment of
Rental shall be effective until thirty (30) days from the date of notice thereof
to Tenant. Any payment by Tenant or acceptance by Landlord of a check for a
lesser amount than shall be due from Tenant to Landlord shall be treated as a
payment on account. The acceptance by Landlord of a check or other form of
payment for an amount less than the amount then due and payable, even if
accompanied by a statement from Tenant that the lesser amount is the entire
amount due, and acceptance of such lesser amount shall not constitute Landlord’s
acceptance and agreement that such lesser amount is payment in full, shall not
be deemed a waiver of Landlord’s rights to collect the amounts not tendered and
any such Tenant statements shall be given no effect, and Landlord may accept
such payment without prejudice to any other rights or remedies which Landlord
may have against Tenant.


VI.


SECTION 6.1   PAYMENT BY TENANT. Subject to the provisions of Section 6.2, in
addition to the Annual Basic Rental, Tenant shall pay prior to the due date
therefor, all ad valorem taxes and assessments, general and special, all
personal property taxes, all water taxes and all other impositions, ordinary and
extraordinary of every kind and nature whatsoever relating to the Property, the
Premises or Tenant’s property located thereon or used in connection therewith,
including, but not limited to, maintenance assessments and other charges imposed
pursuant to the Permitted Encumbrances, which, during the Term of this Lease,
may be levied or assessed against the Premises; provided, however, Tenant shall
not be responsible for any Taxes that are levied against the Premises but are
accrued with respect to the Premises for any period of time outside of the Term
of this Lease. Landlord agrees to deliver copies of statements for all of the
foregoing to Tenant on the later to occur of (i) sixty (60) days prior to the
due date thereof and (ii) fifteen (15) days from the date Landlord receives such
statements from the applicable tax authorities. Tenant agrees to pay directly to
the applicable tax authority all such taxes and assessments on or before the
date the same are due and to deliver to Landlord a copy of the transmittal
letter and check within ten (10) days from the date Tenant makes such payments
to the applicable tax authorities. Tenant shall furnish to Landlord a copy of
the taxing authority’s receipt evidencing payment within thirty (30) days after
the date Tenant receives such receipt. Tenant also agrees to pay all other Taxes
to the parties entitled to payment prior to delinquency. Tenant shall be
responsible for all delinquencies and penalties if the same are incurred because
Tenant did not remit payment to the appropriate tax authorities in a timely
manner after its receipt of the statement therefor or because the amount Tenant
remitted to the tax authorities was insufficient to pay all Taxes. Tenant shall
also be solely responsible for and pay prior to delinquency all taxes imposed on
its inventory, trade fixtures, apparatus, leasehold improvements (installed by
or on behalf of Tenant), equipment and other personal property. All taxes,
assessments and other costs to be paid by Tenant pursuant to this Section 6.1
are collectively referred to herein as the “Taxes”; provided that “Taxes” shall
in no event include (i) any federal, state, or other tax on the income of
Landlord or (ii) any franchise, estate, inheritance or similar tax imposed upon
Landlord. To the extent Tenant fails to pay any of the Taxes when required
pursuant to the terms hereof, Landlord shall have the right to do so and upon
Landlord’s payment thereof the same shall become Additional Rental hereunder
payable by Tenant on demand by Landlord.

9

--------------------------------------------------------------------------------



SECTION 6.2   PRORATION OF TAXES. During the first and last years of the Term,
all such taxes and assessments which shall become payable during each of the
calendar or fiscal, tax or assessment years, as applicable, shall be ratably
adjusted on a per diem basis between Landlord and Tenant in accordance with the
respective portions of such calendar, fiscal, tax or assessment year. To the
extent permitted by applicable law, Tenant may pay any such assessments or taxes
in annual installments. In the event any such assessment shall be payable in a
lump sum or on an installment basis, Tenant shall have the sole right to elect
the basis of payment. If Tenant shall elect to pay any such assessment on the
installment basis, then Tenant shall pay only those installments which shall
become due and payable during the Term. Any such installments due and payable in
the years in which this Lease commences and terminates shall be prorated
proportionally.


SECTION 6.3   TAXES ON RENTAL. In addition to the Taxes payable by Tenant
pursuant to Section 6.1 above, Tenant shall pay to the appropriate agency any
and all sales, excise and other taxes (not including, however, Landlord’s income
taxes) levied, imposed or assessed by the State of or any political subdivision
thereof or other taxing authority upon any Rental payable hereunder, except to
the extent the same are in substitution for income taxes.


SECTION 6.4   TENANT’S RIGHT TO CONTEST TAXES. If Tenant is not in default
hereunder (after all applicable notice and cure periods), Tenant shall have the
right to initiate all negotiations of tax assessments. Tenant shall have the
right to contest the validity or the amount of any tax or assessment levied
against the Premises by such appellate or other proceedings as may be
appropriate in the jurisdiction, and may defer payment of such obligations, pay
same under protest, or take such other steps as Tenant may deem appropriate;
provided, however, that Tenant hereby agrees to (i) indemnify and hold Landlord
harmless from and against any cost, expense or liability arising out of such
contest, (ii) pursue any such contest in good faith and (iii) post any bond or
other security required by applicable law in connection with such contest.
Tenant also agrees to notify Landlord promptly of any such contest and Landlord
agrees, at the sole cost of Tenant, to cooperate in any such contest or
proceedings and execute any documents which Landlord may be required to execute
in connection with such proceedings. Tenant shall be entitled to all refunds
paid by taxing authorities resulting from any such contest or otherwise paid to
Landlord during or attributable to the Term.

10

--------------------------------------------------------------------------------



VII.


SECTION 7.1   CONSTRUCTION BY LANDLORD.


(a)   The work to be completed by Landlord is described on the Scope of
Landlord’s Work (the “Landlord’s Work”). All such work shall be performed in a
good and workmanlike manner and in accordance with all governmental permits
required and/or issued therefor. Until the Turnover Date, Landlord shall bear
the risk of loss with respect to the Improvements. The Landlord’s Work shall be
performed substantially in accordance with the plans and specifications derived
from the Scope of Landlord’s Work (the “Construction Plans”). In the event of
any conflict between the Construction Plans and the Scope of Landlord’s Work,
the Scope of Landlord’s Work shall control. Landlord shall perform all of the
Landlord’s Work at its sole cost and expense, except for Tenant Changes.


(b)   All Tenant Changes shall be evidenced by a written change order executed
by each of Landlord and Tenant’s authorized employee or representative, in each
case as designated in writing by Tenant. Tenant Changes shall be subject to
Landlord’s prior approval, not to be unreasonably withheld, conditioned or
delayed. Within five (5) business days of a request for a Tenant Change,
Landlord shall provide to Tenant a written detailed estimate of the increase (or
decrease) in the cost of the Landlord’s Work resulting therefrom, and any delays
in the Scheduled Turnover Date resulting therefrom. The cost of a Tenant Change
shall be the sum of (i) the actual direct cost of the contractor and/or the
subcontractor performing the Tenant Change, plus (ii) an overhead and fee markup
of 10% of the direct cost of the contractor and/or subcontractor performing the
Tenant Change plus (iii) a development fee imposed by Landlord, which shall not
exceed 3% of the actual direct cost of such Tenant Change, plus (iv) the actual
cost of any design fees for such Tenant Change. The detailed estimate shall
include an estimate of all of the foregoing. Tenant shall thereafter have a
period of five (5) days from receipt of such written notice to advise Landlord,
in writing, whether it desires to proceed with such Tenant Change.


(c)   If Tenant elects to proceed with such Tenant Change, then Tenant shall pay
to Landlord the amount of the increase in the cost of the Landlord’s Work
resulting from such Tenant Change within five (5) business days of the day that
Tenant receives a detailed invoice from Landlord for the work covered by the
Change Order, provided there are no more tenant improvement allowances remaining
in which case the allowances shall first be applied until fully exhausted.
Failure by Tenant to pay for a Tenant Change beyond the date due shall
constitute a Tenant Delay. If Tenant elects to proceed with any such Tenant
Change and the cost to Landlord of the Landlord’s Work is decreased, then
Landlord shall pay to Tenant (within five (5) days of the Turnover Date) the
amount of the decrease in the cost resulting from such Tenant Change.


(d)   Tenant’s use of the Premises may require certain governmental approvals
and permits. Tenant acknowledges and agrees that except for all permits required
to construct the Improvements, Tenant is responsible for obtaining all the
permits and approvals necessary for it to conduct the Permitted Use
(collectively, the “Permits”). A failure by Tenant to obtain the Permits shall
not delay or extend either the Turnover Date or the Rent Commencement Date.

11

--------------------------------------------------------------------------------




SECTION 7.2  EFFECT OF TAKING POSSESSION OF PREMISES ON TURNOVER DATE.


(a)   By taking possession of the Premises on the Turnover Date, Tenant shall be
deemed to have accepted the Premises and agreed that the obligations of Landlord
to substantially complete the Landlord’s Work have been fully performed, except
for (i) Punchlist items of which Tenant notifies Landlord in writing within ten
(10) business days of the Turnover Date and (ii) the warranty set forth in
Section 7.2(b). If Landlord fails to complete the Punchlist items within
forty-five (45) days of the Turnover Date, then Tenant shall be entitled to
abate its Rent obligations by an amount equal to 115% of the reasonably
estimated cost of incomplete Punchlist items as of such date and upon any such
abatement, Landlord shall be relieved of its obligation to complete the
Punchlist and shall have no further obligation or liability for the Punchlist.
Except as expressly set forth in Section 7.2(b) below and notwithstanding any
contrary provision contained herein (including any indemnity by Landlord),
Tenant acknowledges and agrees that Landlord shall have no liability with
respect to the Landlord’s Work or the condition thereof and Tenant, to the
maximum extent permitted by applicable law, hereby WAIVES, DISCHARGES, AND
RELEASES Landlord from any and all liability related to the Improvements,
whether arising in tort, contract or otherwise.


(b)   For the period beginning on the Turnover Date and ending on the date 12
months after the Turnover Date (the “Warranty Period”), Landlord warrants to
Tenant that the materials and equipment furnished by Landlord and Landlord’s
Contractor shall be of good quality and new unless otherwise required or
permitted by Tenant, and that the Landlord’s Work shall be free from defects,
comply with all applicable laws as of the Turnover Date, and will conform to the
requirements hereunder. Landlord agrees to repair or replace any and all defects
in the Improvements at Landlord’s sole cost and expense. Landlord shall have no
obligation to repair or replace any damage to the Improvements resulting from
the negligence of Tenant, its employees and contractors, or from Tenant’s
failure to comply with the guidelines and manuals furnished to Tenant regarding
the maintenance, use and operation of the Improvements. Landlord’s obligation
under this Section 7.2(b) shall terminate upon the expiration of the Warranty
Period as to defects not specifically identified in writing to Landlord prior to
the expiration of the Warranty Period. The warranty provided herein shall be
assignable at no expense or fee to any permitted sublessee or to any permitted
assignee of Tenant under this Lease. Landlord shall procure for Tenant and shall
assign to Tenant (without recourse to Landlord) a five year manufacturer’s
warranty (beginning no earlier than the Turnover Date) on the HVAC condensers
and compressors.


SECTION 7.3   MECHANICS’ LIENS. No work performed by Tenant pursuant to this
Lease, whether in the nature of erection, construction, alteration or repair,
shall be deemed to be for the immediate use and benefit of Landlord so that no
mechanics’ or other lien shall be allowed against the estate of Landlord by
reason of any consent given by Landlord to Tenant to improve the Premises.
Tenant shall pay promptly all persons furnishing labor or materials with respect
to any work performed by Tenant or its contractors on or about the Premises. In
the event any mechanics’ or other lien shall at any time be filed against the
Premises by reason of work, labor, services or materials performed or furnished,
or alleged to have been performed or furnished, to Tenant or to anyone holding
the Premises through or under Tenant, Tenant shall forthwith cause the same to
be discharged of record or bonded to the satisfaction of Landlord. If Tenant
shall fail to cause such lien forthwith to be so discharged or bonded after
being notified of the filing thereof, then, in addition to any other right or
remedy of Landlord, Landlord may bond or discharge the same by paying the amount
claimed to be due, and the amount so paid by Landlord including reasonable
attorneys’ fees incurred by Landlord either defending against such lien or in
procuring the discharge of such lien, together with interest thereon at the
Default Rate, shall be due and payable by Tenant to Landlord as Additional
Rental.

12

--------------------------------------------------------------------------------




SECTION 7.4   TENANT’S TRADE FIXTURES. All trade fixtures, signs, equipment and
apparatus (as distinguished from leasehold improvements) owned by Tenant (the
“Tenant Fixtures”) and installed in the Premises by Tenant, at its expense,
shall remain the property of Tenant and Tenant may remove such fixtures and
apparatus at any time prior to the expiration of the Term. Notwithstanding the
foregoing, Tenant shall repair any damage to the Premises caused by the removal
of its personalty, inventory, trade fixtures, equipment and apparatus. All
Tenant Fixtures remaining in the Premises after the expiration of the Term shall
become the property of Landlord and Landlord may keep or dispose of such Tenant
Fixtures. Notwithstanding anything to the contrary in this Lease, in no event
shall Landlord have any lien (whether consensual, or by statute) on any of
Tenant’s Trade Fixtures, personal property, or any other property owned by
Tenant whatsoever. Any language to the contrary in the Lease is hereby deemed
deleted.


VIII.


SECTION 8.1   OPERATIONS BY TENANT. Following the Turnover Date, and in addition
to the requirements of Section 9.1 below, Tenant will at its expense:


(a)   keep the inside and outside of all glass in the doors and windows of the
Premises clean;


(b)   keep all exterior building surfaces of the Premises reasonably clean;


(c)   replace promptly any cracked or broken glass of the Premises with glass of
like grade and quality;


(d)   maintain the Premises in a reasonably clean, orderly and sanitary
condition and free of insects, rodents, vermin and other pests, including
cleaning, repairing or replacing all floor covering, if any, within the Premises
and sweeping the parking lot and drives located on the Property;


(e)   keep any garbage, trash, rubbish or other refuse in containers, including
exterior dumpsters, within the Premises until removed;


(f)   have such garbage, trash, rubbish and refuse removed on a timely basis
from such containers;


(g)   maintain all landscaping and irrigation in a neat and orderly condition
and replace shrubs and other landscaping as necessary; and


13

--------------------------------------------------------------------------------



(h)   comply with all laws, ordinances, rules and regulations of governmental
authorities applicable to the Premises and/or relating to the use and/or
occupancy of the Premises and all reasonable recommendations of any fire and
liability insurance rating organization now or hereafter in effect.


TENANT ACKNOWLEDGES THAT LANDLORD DOES NOT PROVIDE AND HAS NO RESPONSIBILITY FOR
SECURITY OF THE PREMISES OR FOR THE CUSTOMERS, INVITEES, PATRONS OR GUESTS OF
TENANT. LANDLORD SHALL IN NO EVENT BE LIABLE TO TENANT OR ANY OTHER PARTY FOR
ANY DAMAGES OR LOSS RESULTING FROM THE CRIMINAL ACTS OF THIRD PARTIES.


SECTION 8.2   SIGNS AND ADVERTISING. Tenant will, at its sole cost and expense,
maintain all signs and other advertising devices in good condition and repair at
all times. Tenant agrees that all signs and other advertising on the exterior of
the Premises shall be in compliance with the Permitted Encumbrances and all
applicable laws, rules and regulations (including all zoning laws).


SECTION 8.3   RESTRICTIONS. The use and occupancy of the Premises are subject to
the terms and conditions of the Permitted Encumbrances. Tenant, by its execution
of this Lease, acknowledges receipt of a copy of each of the Permitted
Encumbrances and agrees that it has reviewed the Permitted Encumbrances and
shall perform all of the obligations of Landlord thereunder during the Term,
including the payment of any assessments levied pursuant to any of the Permitted
Encumbrances. Landlord makes no representation or warranty, express or implied,
as to the Permitted Encumbrances.


IX.


SECTION 9.1   MAINTENANCE AND REPAIRS.


(a)   The provisions of this Article IX are subject to the provisions of Article
XII and Article XIII hereof. At all times during the Term of this Lease after
the Turnover Date, Tenant shall, at its sole cost and expense, keep and maintain
the Premises in as good a condition and state of repair as exists on the
Turnover Date, ordinary wear and tear excepted. From and after the Turnover
Date, (i) Tenant shall make any and all additions to and all alterations and
repairs in, on and about the Premises which may be required by, and shall
otherwise observe and comply with, all public laws, ordinances and regulations
from time to time applicable to the Premises and (ii) Tenant will (a) keep the
interior and exterior of the Premises (including paving, parking areas, and
landscaping), together with all electrical, plumbing, heating, ventilating,
air-conditioning, fire pump, exterior storm drain systems, irrigation systems
and other mechanical systems and installations therein, in good order and repair
including normal and customary preventive maintenance and will make all
replacements from time to time required in as good a condition as exists on the
Turnover Date, ordinary wear and tear excepted. Landlord shall be responsible at
Landlord’s sole cost and expense throughout the Term of this Lease for the
repair, maintenance, and replacement of the roof, load bearing walls,
foundation, and other structural elements of the building. Except as set forth
in the preceding sentence, Landlord shall have no obligation whatsoever arising
under this Lease with respect to the repair and/or maintenance of the Premises.
Within a commercially reasonable period in light of the nature of the repair
and/or replacement, Landlord shall satisfy its obligations hereunder. Unless
Tenant has engaged Landlord or an affiliate of Landlord to provide property
management services, then no management fees or personnel service charges may be
charged by Landlord for property management. Tenant shall take no action to
invalidate any warranty relating to the roof or any other portion of the
Improvements.

14

--------------------------------------------------------------------------------



(b)   Except for ordinary wear and tear, Tenant will surrender the Premises at
the expiration of the Term or at such other time as it may vacate the Premises
in as good condition as existed on the Turnover Date. Any damage or injury
sustained by any person because of Tenant’s failure to comply with the terms of
this Section 9.1 shall be paid for by Tenant, and Tenant shall indemnify and
hold Landlord harmless from and against all claims, actions, damages and
liability in connection therewith, including, but not limited to reasonable
attorneys’ and other professional fees actually incurred, and any other cost
which Landlord might reasonably incur. Landlord shall not be required to furnish
any services or facilities or to make any repairs or alterations of any kind in
or on the Premises unless expressly required under this Lease.


(c)   Notwithstanding any provision set forth in the Lease to the contrary, if
Tenant provides written notice (or oral notice in the event of an emergency such
as damage or destruction to or of one or more of the structural elements of the
building structure or roof (the “Building Structure”) to Landlord of an event or
circumstance which requires the action of Landlord with respect to repair and/or
maintenance, and Landlord fails to provide such action within twenty-one (21)
days after receipt of such notice (or such longer time as is reasonably
necessary in light of the magnitude of the repair and/or replacement), then
Tenant may proceed to take the required action upon delivery of an additional
ten (10) business days' notice to Landlord specifying that Tenant is taking such
required action (provided, however, that neither of such notices shall be
required in the event of an emergency which threatens life or where there is
imminent danger of damage to property), and if such action was required under
the terms of the Lease to be taken by Landlord and was not taken by Landlord
within such ten (10) day period, then Tenant shall be entitled to prompt
reimbursement by Landlord of Tenant's reasonable costs and expenses in taking
such action plus interest thereon at a rate per annum equal to the Prime Rate
plus 3%. In the event Tenant takes such action, and such work will affect the
Building Structure, Tenant shall use only those contractors used by Landlord in
the Building for work on such Building Structure unless such contractors are
unwilling or unable to perform, or timely and competitively perform, such work,
in which event Tenant may utilize the services of any other qualified contractor
which normally and regularly performs similar work in comparable buildings. Any
such work performed by Tenant shall be performed in a good and workmanlike
manner, in accordance with all applicable laws and Tenant shall indemnify and
hold Landlord harmless from and against any and all claims, liabilities or
losses (e.g., personal injury claims) incurred by Landlord in connection with
such repairs and/or replacements performed by Tenant or Tenant’s agents or
contractors. Furthermore, if Landlord does not deliver a detailed written
objection to Tenant within thirty (30) days after receipt of an invoice by
Tenant of its costs of taking action which Tenant claims should have been taken
by Landlord, and if such invoice from Tenant sets forth a reasonably
particularized breakdown of its costs and expenses in connection with taking
such action on behalf of Landlord, then Tenant shall be entitled to deduct from
Rent payable by Tenant under the Lease, the amount set forth in such invoice;
provided, however, that in no event shall Tenant have the right to offset more
than 25% of any installment of Rent due hereunder. If, however, Landlord
delivers to Tenant, within thirty (30) days after receipt of Tenant's invoice, a
written objection to the payment of such invoice, setting forth with reasonable
particularity Landlord's reasons for its claim that such action did not have to
be taken by Landlord pursuant to the terms of the Lease or that the charges are
excessive (in which case Landlord shall pay the amount it contends would not
have been excessive), then Tenant shall not then be entitled to such deduction
from Rent, but as Tenant's sole remedy, Tenant may proceed with a claim against
Landlord for such amount or, if elected by either Landlord or Tenant, the matter
shall proceed to resolution by the selection of an arbitrator to resolve the
dispute, which arbitrator shall be selected and qualified pursuant to the
procedures set forth in the Lease, and whose costs shall be paid for by the
losing party, unless it is not clear that there is a “losing party,” in which
event the costs of arbitration shall be shared equally. If Tenant prevails in
the arbitration, the amount of the award (which shall include interest per annum
at the Prime Rate plus 3% from the time of each expenditure by Tenant until the
date Tenant receives such amount by payment or offset and attorneys' fees and
related costs) may be deducted by Tenant from the rents next due and owing under
the Lease; provided, however, that in no event shall Tenant have the right to
offset more than 25% of any installment of Rent due hereunder.

15

--------------------------------------------------------------------------------




SECTION 9.2   ALTERATIONS. Other than carrying out Tenant’s obligations of
maintenance and repair as described in Section 9.1 above, Tenant will not make
any alterations, renovations, improvements or other installations (collectively,
“Alterations”) in, on or to the Premises or any part thereof without the prior
written consent of Landlord; provided, however, Tenant may make Alterations to
the Premises that do not affect the structural integrity of the Building or the
roof and which do not exceed $25,000 in the aggregate without Landlord’s
consent. If Landlord’s consent is required, Landlord agrees not to unreasonably
withhold, condition or delay its consent to any such alteration, unless the
alteration could, over time, reasonably be expected to affect the structural
integrity or the mechanical, electrical or plumbing systems serving the Premises
(including, without limitation, any alterations of the building, structural
alterations, or any cutting or drilling into any part of the Premises or any
securing of any fixture, apparatus, or equipment of any kind to any part of the
Premises), in which event, Landlord shall have the right to withhold its
approval for any reason in its sole discretion.


X.


SECTION 10.1   WATER, ELECTRICITY, TELEPHONE, AND SANITARY SEWER WITH RESPECT TO
THE PREMISES. Subject to the terms of Section 7.1(a), Landlord will provide
utility connections for connection to the public utility facilities necessary to
enable Tenant to obtain water, electricity and sanitary sewer service for the
Premises. Tenant shall not at any time overburden or exceed the capacity of the
mains, feeders, ducts, conduits or other facilities by which such utilities are
supplied to, distributed in or serve the Premises. Subject to obtaining
Landlord’s prior written approval (which shall not be unreasonably withheld,
conditioned or delayed), Tenant may, at its expense, install any additional
utility facilities. Landlord shall be responsible for providing meters or other
devices for the measurement of utilities supplied to the Premises only to the
extent set forth in the Landlord’s Scope of Work. Tenant shall be solely
responsible for and promptly pay, as and when the same became due and payable,
all charges for water, sewer, electricity, telephone and any other utility used
or consumed in the Premises during the Term.

16

--------------------------------------------------------------------------------




XI.


SECTION 11.1   INDEMNITIES. Tenant shall indemnify, hold harmless and defend
Landlord from and against any and all claims, actions, damages, liability and
expense, including, but not limited to, reasonable attorneys’ and other
professional fees actually incurred, in connection with loss of life, personal
injury and/or damage to property arising from or out of the negligence or
willful misconduct of Tenant, its agents, employees or invitees (other than
claims or liabilities that result from Landlord’s negligence or willful
misconduct). Subject to the provisions of Section 7.2(a), Landlord shall
indemnify, hold harmless and defend Tenant from and against any and all claims,
actions, damages, liability and expense, including, but not limited to,
reasonable attorneys’ and other professional fees actually incurred, in
connection with loss of life, personal injury and/or damage to property arising
from or out of the negligence or willful misconduct of Landlord, its agents or
employees (other than claims or liabilities that result from Tenant’s negligence
or willful misconduct). The provisions of this paragraph are subject to the
provisions of Article XII and Article XIII of this Lease and shall survive the
expiration or earlier termination of the Lease.


SECTION 11.2   INSURANCE.


(a)   Landlord shall procure and maintain continuously throughout the Term, at
Tenant’s sole cost and expense:


(i)    insurance on the Property and Improvements against loss or damage by fire
or other casualty with endorsements providing what is commonly known as special
perils form with fire and extended coverage (including earthquake insurance but
excluding flood insurance coverage for which Tenant shall not be responsible to
pay for), vandalism and malicious mischief insurance with a rider for changes in
code and an Inflation Guard Endorsement, in an amount equal to the full
replacement cost thereof, with a deductible of no greater than Fifty Thousand
and No/100 Dollars ($50,000.00). In no event shall Landlord maintain insurance
coverage inadequate to prevent Landlord from becoming a coinsurer of the
Improvements;


(ii)   A liability insurance policy naming Landlord as the insured (and Tenant
as an additional insured) with limits, for each occurrence, of not less than
$1,000,000 and $3,000,000 in the aggregate (or such higher limits as may be
required by Landlord’s Mortgagee); and


(iii)   rent loss insurance covering all Annual Basic Rental and Additional
Rental due hereunder for a period of twelve (12) months.


(b)   Tenant shall procure and maintain, and pay all premiums, fees and charges
and deductibles for the purpose of procuring and maintaining continuously
throughout the Term:

17

--------------------------------------------------------------------------------




(i)    insurance on Tenant’s personal property and inventory located in the
Premises against loss or damage by fire or other casualty in an amount equal to
the full replacement cost thereof; and


(ii)   Tenant shall require any contractor retained by Tenant to perform work on
the Premises to carry and maintain, at no expense to Landlord, worker’s
compensation insurance as required by statute.


(iii)   combined single limit general liability insurance, including, but not
limited to, insurance against assumed or contractual liability under this Lease,
with respect to the Premises, to afford protection with limits, for each
occurrence, of not less than Five Million and No/100 Dollars ($5,000,000.00)
with respect to personal injury or death, and One Million and No/100 Dollars
($1,000,000.00) with respect to property damage; and


(iv)   business interruption insurance covering business interruption at the
Premises for a period of not less than 12 months.


SECTION 11.3   INSURANCE POLICIES. All liability, casualty and other insurance
and policies of insurance referred to in Section 11.2 shall include Landlord and
Landlord’s Mortgagee, if any, as additional insureds and loss payees (other than
as relates to Tenant’s personal property, equipment and inventory located at the
Premises), shall insure Landlord against liability arising out of Tenant’s
negligence or the negligence of any other person, firm or corporation and shall
cover any liability of Tenant that may arise through any indemnity given by
Tenant in this Lease. All policies procured hereunder shall be under standard
form policies issued by insurers of recognized responsibility, rated A:XII or
better by Best’s Insurance Rating Service and with carriers qualified to do
business in the State where the Premises are located. Evidence of such insurance
(Accord Form 27), together with copies of all insurance policies required
hereunder, shall be delivered to Landlord within thirty (30) days from the date
hereof and thereafter not less than thirty (30) days prior to the expiration
thereof, and shall provide that such policy may not be canceled or modified
except upon not less than thirty (30) days written notice to Landlord. If Tenant
fails to procure and maintain the insurance required by this Article XI, then
Landlord shall have the right to do so, without notice to Tenant if Landlord
discovers that insurance coverage has lapsed, and the cost of same shall be
Additional Rental payable to Landlord hereunder within ten (10) days of demand
therefor.


SECTION 11.4   Waiver of Subrogation. Notwithstanding any contrary provision
contained in this Lease, Landlord and Tenant hereby waive any and all rights of
recovery, claim, action or cause of action against the other, its agents,
employees, officers, partners, servants, shareholders, members or managers for
any loss or damage that may occur to the Premises or any personal property
located therein or arising by reason of fire, the elements or any cause which
could be insured against under the terms of a standard special form or
“all-risk” fire and extended coverage insurance policy (whichever covers more
perils), regardless of cause or origin. Each party agrees to have the insurance
policies obtained pursuant to this Lease endorsed to effect the terms of this
Section 11.4 and shall forward copies of the same to the other upon request.

18

--------------------------------------------------------------------------------




XII.


SECTION 12.1   LANDLORD’S REPAIR ON CASUALTY.  (a) If, during the Term of this
Lease, the Improvements shall be damaged or destroyed by fire or other casualty,
then Landlord shall, subject to the provisions hereof, repair and restore the
Improvements to the extent of insurance proceeds received by Landlord and funds
remitted to Landlord by Tenant (if applicable); provided, however, that if
Landlord did not maintain the insurance that Landlord was obligated to maintain
pursuant to this Lease, then Landlord shall repair and restore the Improvements
to the extent of the insurance proceeds that would have been available had
Landlord maintained the insurance it was obligated to maintain pursuant to this
Lease. All such repair and restoration of the Premises shall be in accordance
with the reasonable disbursement terms and conditions (including plan approval)
imposed by Landlord’s Mortgagee, if any. If, within the earlier to occur of (i)
ninety (90) days of the date insurance proceeds are received by Landlord’s
Mortgagee or (ii) one hundred eighty (180) days of the date of any such
casualty, Landlord’s Mortgagee fails to make insurance proceeds available under
the terms of the mortgage documents between Landlord and Landlord’s Mortgagee
and as a result Landlord elects not to repair or restore the Improvements, then
Tenant shall have the right to terminate this Lease on written notice to
Landlord; provided, that, notwithstanding any contrary provision hereof, but
subject to the provisions of this Section 12.1 regarding a casualty during the
last two (2) years of the Term (which Term shall include any unexercised and
available Option Terms only if Tenant agrees to exercise any such Option Term
such that the term has been extended to not less than two (2) years from the
date of such casualty), if there exists no Event of Default (after all
applicable notice and cure periods), and the reasonable cost to repair and
restore the Improvements is less than 50% of the replacement cost of all of the
Improvements or the repair or restoration can be completed within a six (6)
month period following the date that all permits for such repair and restoration
have been obtained (as estimated by a reputable contractor selected by Landlord
and Tenant), then Landlord or Landlord’s Mortgagee shall be obligated to advance
the insurance proceeds for Tenant’s benefit for the purposes of rebuilding and
restoration and Landlord shall rebuild and restore the same. Landlord will
notify Tenant in writing prior to the expiration of the last day of the
applicable period described in clause (i) or (ii) of the preceding sentence as
to whether proceeds have been made available to repair or restore or whether
Landlord has elected to repair or rebuild, as the case may be.
 
(b)   Notwithstanding the provisions of Section 12.1(a), if insurance proceeds
are unavailable because of default by Tenant hereunder, then Tenant shall have
no right to terminate this Lease and Tenant shall remit the amount necessary to
repair or restore the Premises to Landlord within thirty (30) days of Landlord’s
demand therefor. Tenant acknowledges that Landlord’s Mortgagee shall have the
right to review and approve all plans and specifications for the Improvements to
be repaired or restored pursuant to the terms hereof, and may impose such
requirements as are reasonable and customary for construction of that type in
the county where the Premises are located. To the extent possible and practical,
the Improvements shall be rebuilt and restored as nearly as possible to the
original plans and specifications therefor and as referenced on Exhibit B hereto
with such changes therein as are necessitated by Landlord’s Mortgagee or
applicable governmental rules and regulations. To the extent that the cost of
rebuilding or restoration exceeds the amount of insurance proceeds received,
Landlord has maintained the insurance it is obligated to maintain pursuant to
the terms of this Lease and Landlord is obligated to rebuild and restore
pursuant to the provisions of this Section 12.1 (or agrees with Tenant to
rebuild and restore), then Tenant shall remit the difference to Landlord or
Landlord’s Mortgagee, at the direction of Landlord, within thirty (30) days of
demand therefor and in any event prior to the commencement of repair or
restoration and if Tenant fails to remit such difference, then Landlord shall
have the right to either terminate this Lease or to fund such difference and
complete the rebuilding or restoration. Tenant shall cooperate (with no cost to
Tenant) with Landlord and Landlord’s Mortgagee in connection with any repair and
restoration of the Premises and the same shall be completed with due diligence
and commenced and completed within a reasonable time after the damage or loss
occurs. Annual Basic Rental shall abate following the casualty until the
Improvements are completely repaired and restored but only to the extent that of
the proceeds of rent loss insurance received by Landlord or that would have been
received by Landlord had Landlord maintained the insurance that Landlord is
obligated to maintain pursuant to this Lease.

19

--------------------------------------------------------------------------------




(c)   In the event the Improvements cannot be rebuilt, restored or repaired
because of prohibitions contained in the then applicable zoning or other
governmental rules and regulations or the Permitted Encumbrances, and after a
commercially reasonable attempt by Landlord and Tenant to remove or alter such
restrictions, such restrictions remain, then all proceeds payable on account of
such casualty shall be paid to Landlord and this Lease shall terminate and
neither party shall have any right or obligation to the other hereunder except
as otherwise herein expressly provided. Notwithstanding the foregoing, if during
the last two (2) years of the Term of this Lease any casualty occurs that
damages the Improvements to the extent that the same cannot be reasonably
repaired within one hundred twenty (120) days from the date of the casualty, and
Tenant elects not to exercise any available Option Term (which Tenant shall be
entitled to do even if not otherwise timely to do so in accordance with Section
3.3 hereof), then either Landlord or Tenant shall have the option of terminating
this Lease on written notice to the other within sixty (60) days of such
casualty. If neither party elects to terminate this Lease or if Tenant elects to
renew the Term for any Option Term, then this Lease shall remain in full force
and effect and the Improvements shall be repaired on the terms and conditions
set forth in this Section 12.1. If either party terminates this Lease on notice
to the other party as provided above, then all proceeds payable on account of
such casualty shall be paid to Landlord and this Lease shall terminate and
neither party shall have any right or obligation to the other hereunder except
as otherwise herein expressly provided.


Notwithstanding anything to the contrary herein, if the casualty occurs at any
time during the Term of the Lease and Tenant has exercised its Option to
purchase the Property or has not yet exercised its Option but still has time to
do so, then provided Tenant exercises its Option to purchase the Property (or
already has exercised it), Landlord shall have no right to terminate the Lease,
and upon demand by Tenant, Landlord shall assign all insurance proceeds obtained
by Landlord to Tenant immediately upon receipt thereof and shall cooperate with
Tenant in the process of obtaining such proceeds. If the casualty will require
more than two hundred seventy (270) days to repair and the damage to the
Improvements is such that Tenant is prevented from conducting its business
therefrom, Tenant shall have the right to terminate this Lease upon thirty (30)
days notice to Landlord.

20

--------------------------------------------------------------------------------




XIII.


SECTION 13.1   TERMINATION OF LEASE. If the entire Premises shall be
appropriated or taken under the power of eminent domain by any public or
quasi-public authority, or conveyance shall be made in lieu thereof, this Lease
shall terminate and expire as of the date of such taking, and the parties shall
thereupon be released from all liability hereunder which accrues after the date
of such taking. If more than 25% of the Premises are taken or conveyance made in
lieu thereof, either party shall have the right to cancel and terminate this
Lease as of the date of such taking upon giving notice to the other of such
election within thirty (30) days after such taking. In the event of such
cancellation, the parties shall thereupon be released from any further liability
under this Lease (except for obligations existing on the effective date of such
termination). 


SECTION 13.2   CONTINUATION OF LEASE. If Tenant determines after a taking, that
the Premises can continue to be operated for its then current use, then this
Lease shall remain in full force and effect in accordance with its terms except
that the Annual Basic Rent shall be, in the case where any portion of the
Improvements has been taken, proportionately reduced effective as of the date of
the taking.


SECTION 13.3   APPORTIONMENT OF AWARD. In the event of any taking, whether whole
or partial, Landlord shall be entitled to receive the entire award except for
any specific allocation for loss or disruption of Tenant’s business and any
other awards to which Tenant may be entitled, but which do not reduce the amount
of the award to Landlord. The provisions of this Section 13.3 shall survive any
termination of this Lease in the event a final settlement or adjudication is not
reached prior to the termination of the Lease or the expiration of the Term.
Notwithstanding the foregoing, Tenant shall be entitled to pursue any
governmental agency to recover any portion of the condemnation award attributed
to the following items: (1) Tenant’s Improvements; and (2) Relocation costs.


XIV.


SECTION 14.1   ASSIGNMENT. Tenant may not assign or sublease any interest in
this Lease without the prior consent of Landlord; provided, however, that
Landlord agrees not to unreasonably withhold, condition or delay any consent to
a sublease or assignment. Notwithstanding any contrary provision contained in
this Lease, no subletting or assignment shall result in a release of Tenant from
its obligations hereunder. Tenant may assign its rights and delegate its
obligation hereunder to an Affiliate (as defined below) of Tenant without
Landlord’s consent. Any assignment or subletting shall be subject to all of the
terms and conditions set forth in this Lease and no assignment shall be valid
until the assignee has executed and delivered an assumption of all of Tenant’s
obligations hereunder and Tenant has confirmed to Landlord, in writing, that it
remains liable for the obligations of the tenant under this Lease. For purposes
of this Agreement the term “Affiliate” means (i) any other entity or person
which directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with, the entity or person specified,
(ii) any entity resulting from a merger or consolidation with Tenant, or (iii)
any entity succeeding to the business and assets of Tenant.

21

--------------------------------------------------------------------------------




SECTION 14.2   ACCEPTANCE OF RENT FROM TRANSFEREE. The acceptance by Landlord of
the payment of Rental following any attempted assignment or other transfer
prohibited by this Article shall not be deemed to be a consent by Landlord to
any such assignment or other transfer nor shall the same be deemed to be a
waiver of any right or remedy of Landlord hereunder.


XV.


SECTION 15.1   EVENT OF DEFAULT DEFINED. Any one or more of the following events
shall constitute an “Event of Default”:


(a)   The sale of Tenant’s interest in the Premises under attachment, execution
or similar legal process; or if Tenant is adjudicated as bankrupt or insolvent
under any State bankruptcy or insolvency law or an order for relief is entered
against Tenant under the Federal Bankruptcy Code.


(b)   The commencement of a case under any chapter of the Federal Bankruptcy
Code by or against Tenant or the filing of a voluntary or involuntary petition
proposing the adjudication of Tenant as bankrupt or insolvent, or the
reorganization of Tenant, or an arrangement by Tenant with its creditors.


(c)   The admission by any officer of Tenant of its inability to pay its debts
when due.


(d)   The appointment of a receiver or trustee for the business or property of
Tenant.


(e)   The making by Tenant of a general assignment for the benefit of its
creditors, or, except as permitted pursuant to Section 14.1, if in any other
manner Tenant’s interest in this Lease shall pass to another by operation of
law.


(f)   The failure of Tenant to pay any Rental or other sum of money within ten
(10) days following receipt of written notice of such failure from Landlord;
provided, however, that Landlord shall have no obligation to provide more than
two (2) such notices in any calendar year.


(g)   Default by Tenant in the performance or observance of any covenant or
agreement of this Lease (other than a default involving the payment of money),
which default is not cured within thirty (30) days after the giving of notice
thereof by Landlord.


SECTION 15.2   REMEDIES.


(a)   Upon the occurrence and during the continuance of any Event of Default,
after all applicable notice and cure periods, Landlord may do any one or more of
the following:

22

--------------------------------------------------------------------------------




(i)    Perform, on behalf and at the expense of Tenant, any obligation of Tenant
under this Lease which Tenant has failed to perform and of which Landlord shall
have given Tenant notice, the cost of which performance by Landlord, together
with interest thereon at the Default Rate from the date of such expenditure,
shall be deemed Additional Rental and shall be payable by Tenant to Landlord
upon demand.


(ii)   Terminate this Lease and repossess the Premises (after complying with all
applicable laws relating to such repossession) and be entitled to recover as
damages an amount of money equal to the sum of (i) the cost of recovering the
Premises, (ii) all unpaid Rental, together with interest thereon at the Default
Rate, (iii) the present value (discounted at a rate per annum equal to the Prime
Rate then in effect) of the balance of the Rental due for the remainder of the
Term to the extent it exceeds the fair rental value of the Premises for the
remainder of the Term (which shall in no event be less than zero) and (iv) any
other sum of money or damages Landlord is entitled to under any express
provision of this Lease.


(iii)   Landlord may terminate Tenant’s right of possession (but not this Lease)
and may repossess the Premises by forcible entry or detainer suit or otherwise,
in accordance with applicable law, without terminating this Lease, in which
event Landlord may relet the same for the account of Tenant for such rent and
upon such terms as shall be satisfactory to Landlord. No reentry by Landlord,
however, or any other action by Landlord shall constitute an acceptance of
surrender by Tenant, it being understood that such acceptance or surrender can
be affected only by the written agreement of Landlord and Tenant. For the
purpose of such reletting, Landlord is authorized to decorate or to make any
repairs, changes, alterations or additions in or to the Premises that may be
necessary, and (a) if Landlord shall fail to relet the Premises, or (b) if the
same are relet and a sufficient sum shall not be realized from such reletting
after paying (i) the unpaid rent due hereunder earned but unpaid at the time of
reletting plus interest thereon at the Default Rate thereon, (ii) the reasonable
cost of recovering possession, (iii) the reasonable costs and expenses of
decorations, repairs, changes, alterations and additions and (iv) the expense of
such reletting and of the collection of the rent accruing therefrom to satisfy
the rent provided for in this Lease to be paid, then Tenant shall pay to
Landlord as damages a sum equal to the amount of the rental reserved in this
Lease for such period or periods, or if the Premises have been relet, Tenant
shall satisfy and pay any such deficiency upon demand therefor from time to time
and Tenant agrees that Landlord may file suit to recover any sums falling due
under this Section 15.2(iii) from time to time, and that no delivery to or
recovery of any portion due Landlord hereunder shall be any defense in any
action to recover any amount not theretofore reduced to judgment in favor of
Landlord, nor shall such reletting be construed as an election on the part of
Landlord to terminate this Lease unless a written notice of such intention be
given to Tenant by Landlord. Notwithstanding any such reletting without
termination, Landlord may at any time thereafter elect to terminate this Lease
for such previous breach.


(iv)   Exercise any other legal or equitable right or remedy which it may have
under this Lease or at law.

23

--------------------------------------------------------------------------------




(b)   Notwithstanding the provisions of clause (a) above and regardless of
whether an Event of Default shall have occurred, Landlord may exercise the
remedy described in clause (a) without any notice to Tenant if Landlord, in its
good faith judgment, believes it would be injured by failure to take rapid
action and if Landlord reasonably believes that the unperformed obligation or
pending actions by Tenant will result in immediate and substantial harm to
person or property.


(c)   Any costs and expenses incurred by either party (including, without
limitation, reasonable attorneys’ fees actually incurred and court costs) in
enforcing any of its rights or remedies under this Lease shall, in the case of
sums due Landlord, be deemed to be Additional Rental and shall, in all cases, be
repaid to the party entitled to the same upon demand and shall bear interest
from the date due until paid at the Default Rate.


(d)   Landlord agrees to use commercially reasonable efforts to mitigate its
damages as a result of a default hereunder by Tenant.


SECTION 15.3   DAMAGES.


(a)   If Tenant’s right of possession under this Lease is terminated by Landlord
pursuant to Section 15.2, then Tenant shall remain liable for any Rental and its
other obligations under this Lease. Tenant shall also pay to Landlord (i) all
reasonable costs, fees and expenses including, but not limited to, reasonable
attorneys’ fees actually incurred, costs and expenses incurred by Landlord in
pursuit of its remedies hereunder (including court costs) or in reletting the
Premises to others from time to time and (ii) additional damages which shall be
in an amount or amounts equal to the Rental due hereunder during the remainder
of the Term less all sums received by Landlord from any reletting of the
Premises; provided, that the amount received by Landlord from any reletting of
the Premises shall be reduced by the costs of such reletting, such as brokerage
commissions and remodeling expenses.


(b)   If this Lease is terminated pursuant to Section 15.2, Landlord may relet
the Premises or any part thereof, alone or together with other premises, for
such term or terms (which may be greater or less than the period which otherwise
would have constituted the balance of the Term) and on such terms and conditions
(which may include concessions or free rent and alterations of the Premises) as
Landlord, in its absolute discretion, may determine, but Landlord shall not be
liable for, nor shall Tenant’s obligations hereunder be diminished by reason of
any failure by Landlord to relet the Premises or any failure by Landlord to
collect any rent due upon such reletting.


SECTION 15.4   ASSIGNMENT IN BANKRUPTCY. In the event of an assignment by
operation of law under the Federal Bankruptcy Code, or any State bankruptcy or
insolvency law and Landlord elects not to terminate or is stayed from
termination of Tenant’s rights of possession under this Lease, the assignee
shall provide Landlord with adequate assurance of future performance of all of
the terms, conditions and covenants of the Lease, which shall include, but which
shall not be limited to, assumption of all the terms, covenants and conditions
of the Lease by the assignee and the making by the assignee of the following
express covenants to Landlord:

24

--------------------------------------------------------------------------------


 
(i)    That assignee has sufficient capital and financial viability to pay the
Rental and other charges due under the Lease for the entire Term; and


(ii)   That assumption of the Lease by the assignee will not cause Landlord to
be in violation or breach of any provision in any financing agreement.


XVI.


SECTION 16.1   SUBORDINATION.


(a)   Unless a Mortgagee shall otherwise elect as provided in Section 16.2 of
this Lease, and subject to Tenant’s right of non-disturbance set forth in
Section 16.4 below, Tenant’s rights under this Lease are and shall remain
subject and subordinate to the operation and effect of:


(i)    any lease of land only or of land and buildings in a sale-leaseback
transaction involving the Premises, or


(ii)   any mortgage, deed of trust of other security instrument constituting a
lien upon the Premises, whether the same shall be in existence at the date
hereof or created hereafter, any such lease, mortgage, deed of trust or other
security instrument being referred to herein as a “Mortgage” and the party or
parties having the benefit of the same, whether as lessor, mortgagee, trustee or
note holder, being referred to herein as a “Mortgagee”.


(b)   Tenant agrees, within ten (10) business days after a request therefor, to
execute any instrument or instruments reasonably necessary or desirable to
effectuate its agreement to subordinate its interest to the interest of any
Mortgagee, subject to the non-disturbance requirements described in Sections
16.3 and 16.4 below.


SECTION 16.2    MORTGAGEE’S UNILATERAL SUBORDINATION. If a Mortgagee shall elect
by notice to Tenant or by the recording of a unilateral declaration of
subordination, then this Lease and Tenant’s rights hereunder shall be superior
and prior in right to the Mortgage of which such Mortgagee has the benefit, with
the same force and effect as if this Lease had been executed, delivered and
recorded prior to the execution, delivery and recording of such Mortgage.


SECTION 16.3    ATTORNMENT. If any person shall succeed to all or part of
Landlord’s interest in the Premises, whether by purchase, refinance,
foreclosure, deed in lieu of foreclosure, power of sale, termination of lease,
or otherwise, such successor in interest shall not disturb Tenant’s interest in
or possession of the Premises pursuant to the terms of this Lease, Tenant shall
attorn to such successor in interest and shall, within ten (10) business days
after a request therefor, execute such agreement in confirmation of such
attornment as such successor in interest shall reasonably request; provided,
however, that no Mortgagee or successor in interest to Landlord by reason of
foreclosure or deed in lieu of foreclosure shall be (i) bound by any payment of
Rental more than one month in advance; (ii) bound by any amendments or
modifications of this Lease made after the date of such Mortgage without the
consent of the Mortgagee or (iii) liable for any act or omission of a prior
landlord hereunder, substantially in the form of Exhibit F attached hereto and
made a part hereof.

25

--------------------------------------------------------------------------------




SECTION 16.4   NON-DISTURBANCE. So long as no Event of Default shall exist
(after all applicable notice and cure periods), this Lease shall remain in full
force and effect for the full Term hereof, and Tenant’s occupancy of the
Premises and tenancy under this Lease shall not be disturbed by any foreclosure
proceeding or any deed in lieu of foreclosure or other such transfer, and the
subordination set forth in Section 16.1 is made subject to Tenant’s
non-disturbance rights under this Section 16.4. Landlord shall cause its
Mortgagee to execute and deliver a subordination, non-disturbance and attornment
agreement, in form and substance reasonably acceptable to all parties, as soon
as reasonably possible after the execution hereof.


XVII.


SECTION 17.1   SENDING OF NOTICES.


(a)   Any notice, request, demand, approval or consent given or required to be
given under this Lease shall be in writing and shall be deemed to have been
given as follows:


(i)   If intended for Landlord, on the earlier of (i) the date such notice is
actually received by Landlord, (ii) the date such notice is delivered to
Landlord or (iii) the next business day following the date on which the same
shall have been deposited with a nationally recognized overnight courier service
for next day delivery properly addressed with all charges prepaid, addressed to
Landlord, Attn: Ken Beuley, The Keith Corporation, 5935 Carnegie Boulevard,
Charlotte, North Carolina 28209, with a facsimile copy thereof faxed to Landlord
at (704) 365-0733; Attn: Ken Beuley on the day notice is mailed to Landlord.


(ii)   If intended for Tenant, on the earlier of (i) the date such notice is
actually received by Tenant, (ii) the date such notice is delivered to Tenant or
(iii) the date on which the same shall have been deposited with a nationally
recognized overnight courier service for next day delivery properly addressed
with all charges prepaid, addressed to Tenant at the Tenant Notice Address.


(iii)   A copy of all notices sent to Landlord shall be delivered to Moore & Van
Allen, PLLC, Floor 47, Bank of America Corporate Center, 100 North Tryon Street,
Charlotte, North Carolina 28202-4003, Attention: Jeffrey W. Glenney.


(iv)   A copy of all notices sent to Tenant shall be delivered to Tenant’s
Notice Address.


(b)   Either party may, at any time, change its notice address (including its
facsimile number) by sending a written notice to that affect the other party
stating the change and setting forth the new address or number.


SECTION 17.2   NOTICE TO MORTGAGEES. If any Mortgagee shall notify Tenant in
writing that it is the holder of a Mortgage affecting the Premises, no notice,
request or demand thereafter sent by Tenant to Landlord shall be effective
unless and until a copy of the same shall also be sent to such Mortgagee in the
manner prescribed in Section 17.1 and to such address as such Mortgagee shall
designate.

26

--------------------------------------------------------------------------------




XVIII.


SECTION 18.1   WARRANTY. Subject only to the Permitted Encumbrances and all
applicable laws (including zoning laws), Landlord warrants that it has full
right and authority to lease the Premises upon the terms and conditions herein
set forth; and Tenant shall peacefully and quietly hold and enjoy the Premises
in accordance with the terms and conditions hereof for the full Term hereof and
so long as Tenant does not default in the performance of any of its covenants or
obligations hereunder.


XIX.


SECTION 19.1   ESTOPPEL CERTIFICATES. At any time and from time to time, within
ten (10) days after Landlord or Tenant delivers the requested certificate,
Tenant or Landlord will execute, acknowledge and deliver to the other and to
such Mortgagee (if applicable) or other party as may be designated by Landlord,
a certificate in reasonable form with respect to the matters relating to this
Lease or the status of performance of obligations of the parties hereunder as
may be reasonably requested by Landlord or Tenant (including, without
limitation, the amount of Annual Basic Rental and other charges due hereunder,
the existence of any defaults, the amount of the cost of any unsuitable soil or
rock, the expiration of the Term hereof and the existence of any Lease
amendments).


SECTION 19.2   INSPECTIONS AND ACCESS BY LANDLORD. So long as Landlord does not
unreasonably interfere with Tenant’s operation, Tenant will permit Landlord, its
agents, employees and contractors, to enter all parts of the Premises upon not
less than 48 hours prior written notice and then only during Tenant’s business
hours to inspect the same, to show to prospective purchasers and mortgagees and
to enforce or carry out any provision of this Lease, including, without
limitation, any access necessary for the making of any repairs; provided,
however, that, in an emergency situation, Tenant shall not be notified of such
access. During the last nine (9) months of the Term and upon not less than 48
hours advance oral notice to Tenant, Landlord shall have the right to show the
Premises to prospective tenants and purchasers and to place a sign on the
Premises indicating that the Premises are available for rent or sale.


SECTION 19.3   MEMORANDUM OF LEASE. Upon the execution of this Lease, the
parties hereby agree to execute, acknowledge and deliver a Memorandum of Lease
in substantially the form attached hereto as Exhibit C. No such memorandum shall
include any financial terms of the Lease and shall reference the option of
Tenant to purchase the Property pursuant to Section 19.24 hereof. Recording,
filing and like charges and any stamp, charge for recording, transfer or other
tax shall be paid by Tenant. In the event of termination of this Lease, within
thirty (30) days after written request from Landlord, Tenant agrees to execute,
acknowledge and deliver to Landlord an agreement terminating the Memorandum of
Lease of record. If Tenant fails to execute such agreement within that thirty
(30) day period, Landlord is hereby authorized to execute and record such
agreement terminating the Memorandum of Lease of record. This provision shall
survive any termination of this Lease.

27

--------------------------------------------------------------------------------




SECTION 19.4   REMEDIES CUMULATIVE. No reference to any specific right or remedy
shall preclude either party from exercising any other right or from having any
other remedy or from maintaining any action to which it may otherwise be
entitled at law or in equity. The foregoing shall in no way relieve or release
Tenant from its obligation to pay all Rental without offset, deduction, or
counterclaim, except as expressly permitted in Section 3.1(c) of this Lease. No
failure by either party to insist upon the strict performance of any agreement,
term, covenant or condition hereof, or to exercise any right or remedy
consequent upon a breach thereof, and no acceptance of full or partial rent
during the continuance of any such breach, shall constitute a waiver of any such
breach, agreement, term, covenant or condition. Except for any express written
waiver by Landlord as to any breach by Tenant of its obligations under this
Lease, no waiver by Landlord as to any breach of Tenant shall affect or alter
this Lease in any way whatsoever.


SECTION 19.5   SUCCESSORS AND ASSIGNS. Subject to Section 14.1 of this Lease,
this Lease and the covenants and conditions herein contained shall inure to the
benefit of and be binding upon Landlord, its successors and assigns, and shall
be binding upon Tenant, its successors and assigns and shall inure to the
benefit of Tenant and only such assigns of Tenant to whom the assignment of this
Lease by Tenant has been consented to by Landlord or is otherwise permitted
hereunder. Upon any sale or other transfer by Landlord of its interest in the
Premises and upon the express written assumption of Landlord’s obligations
hereunder by the assignee of Landlord’s interest herein, Landlord shall be
relieved of all of its obligations arising under this Lease occurring after the
date of such sale or transfer.


SECTION 19.6   CAPTIONS AND HEADINGS. The Article and Section captions and
headings are for convenience of reference only and in no way shall be used to
construe or modify the provisions set forth in this Lease.


SECTION 19.7   BROKER’S COMMISSION. Landlord and Tenant each warrant to the
other that it has not dealt with any broker or agent in connection with this
Lease. Tenant and Landlord shall each indemnify the other against all costs,
attorneys’ fees and other liabilities for commissions or other compensation
claimed by any broker or agent claiming the same by, through or under the
indemnifying party. The foregoing indemnity shall survive the expiration or
termination of this Lease. Any fees due to The Matrix Real Estate Services, LLC
shall be paid by Tenant.


SECTION 19.8   NO JOINT VENTURE. Any intention to create a joint venture or
partnership relation between the parties hereto is hereby expressly disclaimed.


SECTION 19.9   NO OPTION. The submission of this Lease for examination does not
constitute a reservation of or option for the Premises, and this Lease shall
become effective only upon execution and delivery thereof by both parties.

28

--------------------------------------------------------------------------------




SECTION 19.10   NO MODIFICATION. This writing is intended by the parties as a
final expression of their agreement and as a complete and exclusive statement of
the terms thereof, all negotiations, considerations and representations between
the parties having been incorporated herein. No course of prior dealings between
the parties or their officers, employees, agents or affiliates shall be relevant
or admissible to supplement, explain or vary any of the terms of this Lease.
Acceptance of, or acquiescence in, a course of performance rendered under this
or any prior agreement between the parties or their affiliates shall not be
relevant or admissible to determine the meaning of any of the terms of this
Lease. No representations, understandings or agreements have been made or relied
upon in the making of this Lease other than those specifically set forth herein.
This Lease can be modified only by a writing signed by the parties.


SECTION 19.11   SEVERABILITY. If any term or provision, or any portion thereof,
of this Lease, or the application thereof to any person or circumstances shall,
to any extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term or provision to persons or circumstances, other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Lease shall be valid and be
enforced to the fullest extent permitted by law.


SECTION 19.12   THIRD PARTY BENEFICIARY. Nothing contained in this Lease shall
be construed so as to confer upon any other party the rights of a third party
beneficiary except rights contained herein for the benefit of a Mortgagee.


SECTION 19.13   AUTHORITY; GOOD STANDING. Tenant represents and warrants to
Landlord that Tenant is a corporation duly formed, validly existing and in good
standing under the laws of the State of Delaware, and (ii) the person executing
this Lease on behalf of Tenant was authorized to do so. Upon the request of
Landlord, Tenant shall provide to Landlord a certificate of the Secretary of
Tenant stating the officers of Tenant, the specimen signature of the officer of
Tenant who will be executing this Lease and a resolution of the board of
directors of Tenant authorizing the officer of Tenant who will execute this
Lease to execute and deliver this Lease on behalf of Tenant. Landlord represents
and warrants to Tenant that (i) Landlord is a limited liability company duly
formed, validly existing and in good standing under the laws of the State of
North Carolina, and (ii) the person executing this Lease on behalf of Landlord
was authorized to do so. Upon the request of Tenant, Landlord shall provide to
Tenant evidence of the authority of the person executing this Lease on behalf of
Landlord.


SECTION 19.14   APPLICABLE LAW. This Lease and the rights and obligations of the
parties hereunder shall be construed in accordance with the laws of the State of
North Carolina.


SECTION 19.15   PERFORMANCE OF LANDLORD’S OBLIGATIONS BY MORTGAGEE. Tenant shall
accept performance of any of Landlord’s obligations hereunder by any Mortgagee.

29

--------------------------------------------------------------------------------




SECTION 19.16   HAZARDOUS SUBSTANCES. Landlord, to its actual knowledge and
except as set forth in the Phase I Environmental Assessment of the Property
obtained by Landlord (a copy of which has been delivered to Tenant), represents
and warrants to Tenant that as of the Turnover Date, the Property shall be free
from any Hazardous Substances (except as permitted by applicable law). Landlord
shall not install or incorporate in the Improvements or use in the construction
thereof (except as permitted by applicable law) any Hazardous Substances, and
Landlord hereby agrees to indemnify, defend and hold Tenant harmless from any
claim, demand, liability, damage, loss or expense that Tenant might suffer from
the breach of this Section 19.16 by Landlord. Tenant agrees that it shall not
use or store any Hazardous Substances at the Premises, except to the extent
permitted by applicable law and then only in strict conformance with applicable
law. Tenant shall indemnify and hold harmless Landlord from any claim, demand,
liability, damage, loss or expense (including environmental compliance or
response costs, costs for all remedial action and/or damage to third parties,
attorneys’ fees and court costs) incurred or suffered by Landlord, directly or
indirectly, as a result of or in connection with the use, storage, disposal,
generation, release, or threatened release of any Hazardous Substance by Tenant
(and its invitees, customers, employees, agents and contractors) during the
Term, upon or beneath the Property, which indemnity shall survive the
termination of this Lease. Throughout the Term and at Landlord’s expense,
Landlord and its contractors and consultants, upon at least ten (10) days’
advance written notice, may enter the Premises for the purposes of performing
inspections (including a Phase I environmental audit) to determine whether
Tenant is complying with all applicable laws, including all applicable
environmental laws. “Hazardous Substances” means and includes any of the
substances, materials, elements or compounds that are contained in the list of
hazardous substances adopted by the United States Environmental Protection
Agency (the “EPA”) and the list of toxic pollutants designated by the United
States Congress or the EPA and substances, materials, elements or compounds
affected by any other federal, state or local statute, law ordinance, code,
rule, regulation, order or decree now or at any time hereafter in effect
regulating, relating to or imposing liability or standards of conduct concerning
any hazardous, toxic, dangerous, restricted or otherwise regulated waste,
substance or material, as now or at any time hereafter in effect. The term
“Hazardous Substances” shall include, without limitation, any oil, petroleum,
flammable explosive, asbestos, urea-formaldehyde, radioactive material, vapor,
solvent, contaminated or polluting material, hazardous or toxic substance or
waste which is or becomes regulated by any local governmental authority, the
State of North Carolina or the United States Government. The term “Hazardous
Substance” shall also include, without limitation, any material or substance
which is (i) designated as a “hazardous substance” pursuant to Section 311 of
the Federal Water Pollution Control Act (33 U.S.C. Section 1317), (ii) defined
as a “hazardous waste” pursuant to Section 1004 of the Federal Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901 et seq., or (iii) defined
as a “hazardous substance” pursuant to Section 101 of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. Section 9601 et seq. The indemnities set forth in this Section 19.16
shall survive the expiration or earlier termination of this Lease.


SECTION 19.17   LIMITATION ON RIGHT OF RECOVERY AGAINST LANDLORD. Tenant
acknowledges and agrees that the liability of Landlord under this Lease shall be
limited to its interest in the Premises and any judgments rendered against
Landlord shall be satisfied solely out of the proceeds of sale of its interest
in the Premises. No personal judgment shall be against Landlord upon
extinguishment of its rights in the Premises and any judgments so rendered shall
not give rise to any right of execution or levy against Landlord’s assets. The
provisions hereof shall inure to Landlord’s successors and assigns including any
Mortgagee. The foregoing provisions are not intended to relieve Landlord from
the performance of any of Landlord’s obligations under this Lease, but only to
limit the personal liability of Landlord in case of recovery of a judgment
against Landlord; nor shall the foregoing be deemed to limit Tenant’s rights to
obtain injunctive relief or specific performance or to avail itself of any other
right or remedy which may be awarded Tenant by law or under this Lease,
including the right to recover the amount of any final, non-appealable judgment
through the offset of Rental due hereunder.

30

--------------------------------------------------------------------------------




SECTION 19.18   NET LEASE. Notwithstanding anything to the contrary set forth in
this Lease (but subject to the rights of Tenant under Section 9.1 of this
Lease), it is the purpose, intent and agreement of Landlord and Tenant that the
Annual Basic Rental payable hereunder shall be an absolute net return to
Landlord, undiminished by the Taxes or any part thereof, or any other
maintenance or repair costs, costs of insurance, or any other charges of any
kind or nature whatsoever relating to the Premises or any Improvements,
including any charges assessed or levied pursuant to the Permitted Encumbrances,
which may arise or become due during the term of this Lease, all of which shall
be paid by Tenant. All sums payable pursuant to this Section 19.18 shall be
deemed Additional Rental payable by Tenant hereunder. Notwithstanding any
contrary provision in this Lease, in no event shall Landlord be liable to Tenant
for consequential or punitive damages.


SECTION 19.19   COMPLIANCE WITH LAW AND REGULATION. Tenant, at its sole cost and
expense, shall comply with and shall cause the Premises to comply with (a) all
federal, state, county, municipal and other governmental statutes, laws, rules,
orders, regulations and ordinances relating to the use or occupancy of the
Premises (including environmental laws), whether presently existing or enacted
after the date hereof, and (b) all rules, orders and regulations of the National
Board of Fire Underwriters or Landlord’s or Tenant’s fire insurance rating
organization or other bodies exercising similar functions in connection with the
prevention of fire or the correction of hazardous conditions which apply to the
Premises.


SECTION 19.20   FINANCIAL STATEMENTS. If Tenant ever ceases to be a publicly
traded corporation, then at Landlord’s request, Tenant shall deliver to Landlord
audited annual financial statements upon request not more than one time per
year, such statements to be delivered not later than the earlier of thirty (30)
days after receipt of a request therefore or ninety (90) days after the end of
the latest fiscal year of Tenant, and which delivery of statements shall be
subject to Landlord’s execution of a confidentiality agreement that is
reasonably acceptable to Landlord and allows disclosure of such financial
statements to any lender of Landlord and prospective purchasers of the Property
(subject to such parties agreeing to keep such information confidential).


SECTION 19.21   PROPERTY ACQUISITION CONTINGENCY. All of the obligations of
Tenant hereunder are conditioned upon the acquisition of the Property on or
before April 30, 2006 (the “Contingency Date”), and if Landlord does not
purchase the Property by the Contingency Date for any reason whatsoever, then
either Landlord or Tenant shall have the right to terminate this Lease and upon
any such termination, neither party shall have any further obligation or
liability to the other arising out of the transactions contemplated by this
Lease.

31

--------------------------------------------------------------------------------


 
SECTION 19.22   MULTIPLE COUNTERPARTS. This Lease may be executed in multiple,
separate counterparts, each of which shall constitute an original and all of
which taken together shall constitute but one original.


SECTION 19.23   TIME IS OF THE ESSENCE. Time is of the essence with respect to
the obligations of Landlord and Tenant hereunder.


SECTION 19.24   PURCHASE OPTION. Landlord hereby grants to Tenant an option to
purchase the Property from the Landlord (the “Option”) upon the terms and
conditions set forth below in this Section 19.24. Tenant’s option to purchase
the Property shall terminate and be null and void if Tenant fails to exercise
the Option (by delivery of written notice to Landlord) on or before the end of
the fifty fourth (54th) month of the Initial Lease Term. The terms and
provisions of the Option are set forth below:


(i)    The purchase price for the Property pursuant to the Option shall be the
sum of (x) $10,292,000 plus (y) all sums payable to Landlord under this Lease
accruing through the date of the closing of the Option. The provisions of the
Lease that are stated to expressly survive termination of the Lease shall
survive the termination of the Lease pursuant to the Option. The Closing shall
occur on the expiration date of the fifth (5th) Rental Year.


(ii)   Upon the closing of the Option, the parties shall execute an agreement
terminating this Lease. The termination agreement shall provide that neither
party shall waive or forfeit any rights arising under the Lease that accrued
prior to the date of the closing of the sale of the Property.


(iii)   The Property shall be conveyed and sold to Tenant in its “As-Is”
condition and without any representation or warranty, express or implied.
Landlord shall convey the Property by appropriate documents containing a special
warranty of title and subject only to the Permitted Encumbrances and other
encumbrances consented to by Tenant or caused by Tenant, except that (i)
Landlord shall cause any monetary lien constituting a Permitted Encumbrance to
be released upon the conveyance of the Property and (ii) Landlord shall assign
to Tenant, without warranty or recourse, all of Landlord’s right, title and
interest in and to any warranties covering all or any part of the Landlord’s
Work (including any roof warranties). Tenant shall pay all closing costs
relating to such sale, including recording fees and deed stamps. As the Lease
provides that Tenant shall pay for ad valorem taxes and insurance, there will be
no proration of taxes or insurance and no sales commission shall be due by any
party hereunder, Landlord’s proceeds at the closing shall not be diminished by
any commission in connection with the conveyance of the Property pursuant to
this Option.


SECTION 19.25   ATTORNEYS’ FEES. In the event either party commences an action
or proceeding against the other to enforce the terms of this Lease, the
prevailing party shall be entitled to collect from the unsuccessful party all
costs incurred by the prevailing party therein, including, without limitation,
the prevailing party’s reasonable attorneys’ fees.

32

--------------------------------------------------------------------------------




XX.


SECTION 20.1   LANDLORD’S SCOPE OF WORK. Landlord hereby specifically
acknowledges and declares that the Landlord’s Scope of Work is sufficient to
have enabled the Landlord and Contractor to determine the cost of the work and
the time to complete the work therein in order to enter into the agreement and
that all of the construction documents shall be sufficient to enable the
Landlord and Contractor to construct Landlord’s Work in accordance with all
matters of record, including, without limitation, any recorded easement
agreements (“Matters of Record”), and all applicable laws, statutes, building
codes and regulations in effect as of the date of this Lease (“Applicable Laws”)
and otherwise to fulfill all of Landlord’s obligations hereunder. Landlord
further acknowledges that it has visited the site, examined all conditions
affecting the Landlord’s Work and is fully familiar with all of the conditions
thereon and affecting the same. It shall be the obligation of the Landlord to
review all of the construction documents to determine whether they are in
accordance with all Matters of Record and Applicable Laws.


SECTION 20.2   LABOR AND MATERIALS. Landlord may make substitutions only with
the written consent of Tenant. All substitutions must be of equal or greater
quality, unless Tenant specifically approves otherwise in writing. Tenant may
withhold consent in its sole and absolute discretion. Landlord shall submit
requests for substitution as soon as practicable after the need for the
substitution is determined to allow for adequate consideration of such request
and to minimize delay in the progress of the Work.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
33

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Lease as of the day and year first above written.



 
LANDLORD:
       
TKC XCIX, LLC, a North Carolina limited liability company
             
By:
     
Kenneth R. Beuley, Authorized Member
             
TENANT:
       
BIG DOG HOLDINGS, INC., a Delaware corporation
             
By:
   
Name:
   
Title:
 

 
Attachments:
 
Exhibit A - Legal Description of the Property
Exhibit B - Landlord’s Scope of Work
Exhibit C - Memorandum of Lease
Exhibit D - Permitted Encumbrances
Exhibit E - Site Plan
Exhibit F - Form of SNDA

34

--------------------------------------------------------------------------------



Exhibit A


Legal Description


Tract One


BEING that certain 4.9 acres, more or less, tract or parcel of land lying south
of Lincoln County Parkway Extension, in Lincoln County, North Carolina, said
tract or parcel being shown on the “Exhibit Map For: The Keith Corporation
Showing Project Bulldog Site” attached hereto as Exhibit A, said tract or parcel
being denominated as Tract One thereon.


Tract Two


BEING that certain 0.1 acres, more or less, tract or parcel of land lying south
of Lincoln County Parkway Extension, in Lincoln County, North Carolina, said
tract or parcel being shown on the “Exhibit Map For: The Keith Corporation
Showing Project Bulldog Site” attached hereto as Exhibit A, said tract or parcel
being denominated as Tract Two thereon.


Tract Three


BEING that certain 28.7 acres, more or less, tract or parcel of land lying south
of Lincoln County Parkway Extension, in Lincoln County, North Carolina, said
tract or parcel being shown on the “Exhibit Map For: The Keith Corporation
Showing Project Bulldog Site” attached hereto as Exhibit A, said tract or parcel
being denominated as Tract Three thereon.
 

--------------------------------------------------------------------------------



Exhibit B
 
Scope of Landlord’s Work


--------------------------------------------------------------------------------



Exhibit C
 
MEMORANDUM OF LEASE AND OPTION TO PURCHASE
 
THIS MEMORANDUM OF LEASE AND OPTION TO PURCHASE is made as of the _____ day of
______, 2006, by and between TKC XCIX, LLC, a North Carolina limited liability
company, having an office and place of business at 5935 Carnegie Boulevard,
Suite 200, Charlotte, North Carolina 28209 (the “Landlord”), and BIG DOG
HOLDINGS, INC., a Delaware corporation (the “Tenant”).


W I T N E S S E T H:
 
WHEREAS, Landlord is the owner of certain real property located in Lincoln
County, North Carolina, more fully described on Exhibit A attached hereto and
made a part hereof (the “Demised Premises”); and


WHEREAS, Landlord and Tenant have entered into that certain Lease Agreement (the
“Lease”) dated as of ________________ ____, 2006 for the lease of the Demised
Premises on terms more fully set forth therein; and


WHEREAS, the parties hereto desire to execute and record a Memorandum of the
Lease.
NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, hereby
agree as follows:
 
1.   Tenant. The name of Tenant is [_________________].
 
2.   Landlord. The name of Landlord is _______________________.
 
3.   Addresses. Tenant’s address is _____________________________________,
Attention: _______________________________.
 
4.   Date of Lease. The Lease is dated as of ________, 2006.
 
5.   Demised Premises. The property that is the subject of the Lease is more
fully described on Exhibit A attached hereto and made a part hereof.
 
6.   Term. The term of the Lease shall be for a maximum of thirty (30) years
(including renewal options), subject to prior termination provisions which are
set forth in the Lease, commencing on _____________________________________, as
may be extended by Force Majeure or certain delays in construction caused by
Tenant.
 
7.   Purchase Option. In accordance with Section 19.24 of the Lease, Tenant has
a right to purchase the Demised Premises, such option to be exercised on or
before the 54th month of the initial 10 year lease term with the closing of such
sale and purchase to close on or before the 60th month of the initial 10 year
lease term.


--------------------------------------------------------------------------------




7.   Incorporation by Reference. All provisions of the Lease are hereby
incorporated by reference.
 
IN WITNESS WHEREOF, the parties have caused this Memorandum to be executed as of
the _______ day of __________, 2006.
 

 
LANDLORD:
         
TKC XCIX, LLC,
 
a North Carolina limited liability company
                 
By:
     
Kenneth R. Beuley, Authorized Member
                 
TENANT:
         
BIG DOG HOLDINGS, INC.,
 
a Delaware corporation
                 
By:
     
 
President


--------------------------------------------------------------------------------



STATE OF NORTH CAROLINA


COUNTY OF MECKLENBURG
 
I, ____________________________, a Notary Public for said County and State, do
hereby certify that Kenneth R. Beuley, Member of TKC XCIX, LLC, a North Carolina
limited liability company, personally appeared before me this day and
acknowledged the due execution of the foregoing instrument on behalf of said
limited liability company.
Witness my hand and official stamp or seal, this ____ day of _________________,
2006.
_______________________________
Notary Public
 
My Commission Expires:
 
____________________
 
[NOTARIAL SEAL]


--------------------------------------------------------------------------------



STATE OF _____________________
 
COUNTY OF ___________________
 
I, ____________________________, a Notary Public for said County and State, do
hereby certify that ___________________________________,
________________________ of ______________________, a __________________
corporation, personally appeared before me this day and acknowledged the due
execution of the foregoing instrument on behalf of said corporation.
Witness my hand and official stamp or seal, this ____ day of _________________,
2006.
_______________________________
Notary Public


 
My Commission Expires:
 
____________________
 
[NOTARIAL SEAL]


--------------------------------------------------------------------------------



EXHIBIT A TO MEMORANDUM OF LEASE

 

 

--------------------------------------------------------------------------------



Exhibit D


Permitted Encumbrances
 

 
1.
Ad valorem tax for the year 2006 and subsequent years.




 
2.
Lincoln County Industrial Park Declaration of Covenants, Conditions and
Restrictions recorded in Book 1211, Page 356, Lincoln County Registry.




 
3.
Sixty-eight (68) foot Duke Power Company right of way as shown on plat recorded
in Plat Book G, Page 415, Lincoln County Registry. (Tracts One and Three only)




 
4.
Right(s) of way to Rutherford Electric Membership Corporation recorded in Book
663, Page 750, Lincoln County Registry (Tracts One and Two only).




 
5.
Right(s) of way to Rutherford Electric Membership Corporation recorded in Book
307, Page 187 and Book 307, Page 211, Lincoln County Registry. (Tract Three
only)




 
6.
Riparian rights of others in and to the waters of the creek forming the southern
boundary line of Tract Three, and to the uninterrupted flow of the waters
thereof.




 
7.
All matters and facts that would be disclosed by a current and accurate survey
and inspection of the premises.

 

--------------------------------------------------------------------------------



Exhibit E
 
Site Plan


--------------------------------------------------------------------------------



Exhibit F
 
Form of SNDA
 
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT




This SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (hereafter referred
to as "Agreement") made ___________________, 2006, by and between
_____________________________________, a ______________________________________,
whose address is _______________________________________________________
("Bank"), and BIG DOG HOLDINGS, INC., a Delaware corporation, whose address is
15614 Shoemaker Avenue, Santa Fe Springs, California 90670, Attention: John
Wood, Senior Vice President (“Tenant").


As security for a loan made by Bank, TKC XCIX, LLC ("Landlord") has given to
Bank a Deed of Trust dated ____________________, 2006, which has been or is
about to be recorded in the public records of the County of Lincoln, State of
North Carolina, (the "Security Instrument"), and constitutes a first lien
against the real property described on Exhibit "A" attached hereto (the
"Property").


Tenant has entered into a lease dated ___________________________ (the "Lease")
covering all or a portion of the Property (the "Leased Premises"). As a
condition of making the loan, Bank has required that the Lease be subordinated
to the Security Instrument and that Tenant agree to attorn to the purchaser of
the Property in the event of foreclosure of the Security Instrument, or to Bank
prior to foreclosure in the event Bank elects to collect the rents and other
sums due and becoming due under the Lease, and Tenant is willing to so attorn if
Bank will recognize Tenant's rights under the Lease as hereinafter provided.


Relying on the covenants, agreements, representations and warranties contained
in this Agreement, Bank and Tenant agree as follows:


Subordination of Lease. The Lease is and shall be subject and subordinate to the
provisions and lien of the Security Instrument and to all renewals,
modifications, consolidations, replacements and extensions thereof, to the full
extent of the principal amount and other sums secured thereby and interest
thereon, as if the Lease had been executed and delivered after the execution,
delivery and recording of the Security Instrument.


Attornment. Tenant agrees that, subject to the provisions herein, Tenant will
attorn to and recognize: (i) Bank, whether as mortgagee in possession or
otherwise; or (ii) any purchaser at a foreclosure sale under the Security
Instrument, or any transferee who acquires possession of or title to the
Property, or any successors and assigns of such purchasers and/or transferees
(each, a "Successor"), as its landlord for the unexpired balance (and any
extensions, if exercised) of the term of the Lease upon the terms and conditions
set forth therein. Such attornment shall be effective and self-operative without
the execution of any further instruments by any party hereto; provided, however,
that Tenant will, upon request by Bank or any Successor, execute a written
agreement attorning to Bank or such Successor.


--------------------------------------------------------------------------------




Non-Disturbance. So long as Tenant complies with Tenant's obligations under this
Agreement and is not in default under the Lease, beyond any applicable grace or
cure period, Bank and any other successor, as defined herein, will not disturb
Tenant's use, possession and enjoyment of the Leased Premises nor will Tenant's
rights under the Lease be impaired (except as provided in paragraph entitled
Tenant's Agreement, below) in any foreclosure action, sale under a power of
sale, transfer in lieu of the foregoing, or the exercise of any other remedy
pursuant to the Security Instrument.


Assignment of Leases. Tenant consents to the Security Instrument and that
certain Absolute Assignment of Lessor's Interest in Leases and Rents from
Landlord to Bank dated of even date with the Security Instrument (the
"Assignment"). Tenant agrees that if Bank, pursuant to the Security Instrument
and/or Assignment, and whether or not it becomes a mortgagee in possession,
shall give notice to Tenant that Bank has elected to require Tenant to pay to
Bank the rent and other charges payable by Tenant under the Lease, Tenant shall,
until Bank shall have canceled such election, thereafter pay to Bank all rent
and other sums payable under the Lease. Any such payment shall be made
notwithstanding any right of setoff, defense or counterclaim which Tenant may
have (as of the date of such Bank notice) against Landlord, or any right to
terminate the Lease.


Limitation of Liability. In the event that Bank succeeds to the interest of
Landlord under the Lease, or title to the Property, then Bank and any Successor
shall assume and be bound by the obligations of the landlord under the Lease
which accrue from and after such party's succession to any prior landlord's
interest in the Leased Premises, but Bank and such Successor shall not be: (i)
liable for any act or omission of any prior landlord; (ii) liable for the
retention, application or return of any security deposit to the extent not paid
over to Bank; (iii) subject to any offsets or defenses which Tenant might have
against any prior landlord, except with respect to a continuing Landlord default
of which Bank or successor has received notice of in accordance with the terms
hereof and has failed to cure; (iv) bound by any rent or additional rent which
Tenant might have paid for more than the current month to any prior landlord; or
(v) bound by any amendment or modification of the Lease made without Bank's or
such Successor's prior written consent. Nothing in this section shall be deemed
to waive any of Tenant's rights and remedies against any prior landlord.
Notwithstanding anything to the contrary herein, Bank and Successor shall be
liable to Tenant for any outstanding amount due to Tenant under the Lease
pursuant to Sections 3.1(c) Liquidated Damages and 9.1(c) (Maintenance and
Repairs).


Tenant agrees that any person or entity which at any time hereafter becomes the
landlord under the Lease, including without limitation, Bank or any Successor,
shall be liable only for the performance of the obligations of the landlord
which arise during the period of its or their ownership of the Leased Premises
and shall not be liable for any obligations of the landlord under the Lease
which arise prior to or subsequent to such ownership, except as provided herein.
Tenant further agrees that any such liability shall be limited to the interest
of Bank or such Successor in the Property.


--------------------------------------------------------------------------------




Right to Cure Defaults. Tenant agrees to give notice to Bank of any default by
Landlord under the Lease, specifying the nature of such default, and thereupon
Bank shall have the right (but not the obligation) to cure such default, and
Tenant shall not terminate the Lease or abate the rent payable thereunder by
reason of such default until it has afforded Bank thirty (30) days after Bank's
receipt of such notice to cure such default and a reasonable period of time in
addition thereto (i) if the circumstances are such that said default cannot
reasonably be cured within said thirty (30) day period and Bank has commenced
and is diligently pursuing such cure, but no later than ninety (90) days after
receipt of such notice, or (ii) during and after any litigation action including
foreclosure, bankruptcy, possessory action or a combination thereof.


Tenant's Agreements. Tenant hereby covenants and agrees that: (i) Tenant shall
not pay any rent under the Lease more than one month in advance; (ii) Tenant
shall not amend, modify, cancel or terminate the Lease without Bank’s prior
written consent, and any attempted amendment, modification, cancellation or
termination of the Lease without such consent shall be of no force or effect as
to Bank; (iii) Tenant shall not subordinate the Lease to any lien or encumbrance
(other than the Security Instrument) without Bank's prior written consent; (iv)
Tenant shall not assign the Lease or sublet all or any portion of the Leased
Premises (except as permitted by the terms of the Lease) without Bank's prior
written consent, not to be unreasonably withheld; (v) Tenant shall promptly
deliver to Bank, from time to time, a written statement in form and substance
satisfactory to Bank certifying to certain matters relating to the Lease; and
(vi) this Agreement satisfies any requirement in the Lease relating to the
granting of a non-disturbance agreement.


Miscellaneous. (i) The provisions hereof shall be binding upon and inure to the
benefit of Tenant and Bank and their respective successors and assigns; (ii) Any
demands or requests shall be sufficiently given Tenant if in writing and mailed
or delivered to the address of Tenant shown above, or such other address as
Tenant may specify in writing from time to time and to Bank if in writing and
mailed or delivered to _________________________________________________
_____________________________________________________________________________,
or such other address as Bank may specify in writing from time to time. Notices
to Bank must include the mail code; (iii) The Agreement may not be changed,
terminated or modified orally or in any manner other than by an instrument in
writing signed by the parties hereto; (iv) The captions or headings at the
beginning of each paragraph hereof are for the convenience of the parties and
are not part of this Agreement; (v) This Agreement shall be governed by and
construed under the laws of the jurisdiction where the Security Instrument is
recorded.


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have signed and sealed this instrument as
of the day and year first above written.
 

 
Tenant
       
BIG DOG HOLDINGS, INC.
             
By:
   
Name:
   
Title:
                                 
Bank
                         
By:
   
Name:
   
Title:
 

 

--------------------------------------------------------------------------------


 
State of ___________________
County of _________________
 
Corporate Acknowledgment
 
I, ___________________, Notary Public, certify that ________________________
(Name) personally came before me this day and acknowledged that he/she is
____________________ (Title) of BIG DOG HOLDINGS, INC., a Delaware corporation,
and that he/she, as ____________________ (Title) being authorized to do so,
executed the foregoing on behalf of the corporation.


Witness my hand and official seal, this the _____ day of __________, 2006.


My commission expires:                 ____________________________________
___________________            Notary Public


[Notarial Seal]



 
State of ____________________
County of __________________
 
Bank Acknowledgment
 
 
I, ________________________, Notary Public, certify that ______________
personally came before me this day and acknowledged that he/she is
____________________ President of _____________________________________, a
______________________________________, and that he/she, as ____________________
President being authorized to do so, executed the foregoing on behalf of the
corporation.


Witness my hand and official seal, this the _____ day of __________, 2006.


My commission expires:
        _____________________________
__________
___________________       Notary Public


[Notarial Seal]


--------------------------------------------------------------------------------


 
Clerk's Certificate


The forgoing certificate(s) of ____________________________________ is certified
to be correct. This instrument and this certificate are duly registered at the
date and time and in the book and page shown on the first page hereof.


___________________________ REGISTER OF DEEDS FOR ___________________
COUNTY




By _______________________________________
Deputy/Assistant-Register of Deeds



--------------------------------------------------------------------------------



EXHIBIT A
to SNDA




LEGAL DESCRIPTION
 
 
 

--------------------------------------------------------------------------------